UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Year Ended September 30, 2006 Commission File Number 1-6560 THE FAIRCHILD CORPORATION (Exact name of Registrant as specified in its charter) Delaware 34-0728587 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (Address of principal executive offices) (703) 478-5800 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Class A Common Stock, par value $.10 per share New York Stock Exchange Securities registered pursuant to Section 12(b) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] Yes[X] No. Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] Yes[X] No. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days [] Yes[X ] No. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K []. Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act) [] Yes [X] No Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act)[] Yes [X] No On March 31, 2006, the aggregate market value of the common shares held by nonaffiliates of the Registrant (based upon the closing price of these shares on the New York Stock Exchange) was approximately $46.7 million (excluding shares deemed beneficially owned by affiliates of the Registrant under Commission Rules). On June 30, 2007, the number of shares outstanding of each of the Registrant's classes of common stock were as follows: Class A Common Stock, $0.10 Par Value 22,604,835 Class B Common Stock, $0.10 Par Value 2,621,338 THE FAIRCHILD CORPORATION INDEX TO ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED SEPTEMBER 30, 2006 PART I Page Item 1. Business 4 Item 1A. Risk Factors 8 Item 2. Properties 11 Item 3. Legal Proceedings 12 Item 4. Submission of Matters to a Vote of Stockholders 12 PART II Item 5. Market for Common Stock, Related Stockholder Matters and Issuer Purchases of Common Stock 13 Item 6. Selected Financial Data 15 Item 7. Management's Discussion and Analysis of Results of Operations and Financial Condition 16 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 30 Item 8. Financial Statements and Supplementary Data 32 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 80 Item 9A. Controls and Procedures 80 PART III Item 10. Directors and Executive Officers of the Company 82 Item 11. Executive Compensation 85 Item 12. Security Ownership of Certain Beneficial Owners and Management 95 Item 13. Certain Relationships and Related Transactions 97 Item 14. Principal Accountant Fees and Services 98 PART IV Item 15. Exhibits and Financial Statement Schedules 99 2 PART I All references in this Annual Report on Form 10-K to the terms ‘‘we,’’ ‘‘our,’’ ‘‘us,’’ the ‘‘Company’’ and ‘‘Fairchild’’ refer to The Fairchild Corporation and its subsidiaries. All references to ‘‘fiscal’’ in connection with a year shall mean the 12 months ended September 30, 2006, September 30, 2005, or September 30, 2004, respectively. CAUTIONARY STATEMENT Certain statements in this filing contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our financial condition, results of operation, and business. These statements relate to analyses and other information, which are based on forecasts of future results and estimates of amounts not yet determinable. These statements also relate to our future prospects, developments and business strategies. These forward-looking statements are identified by their use of terms and phrases such as ‘‘anticipate,’’ ‘‘believe,’’ ‘‘could,’’ ‘‘estimate,’’ ‘‘expect,’’ ‘‘intend,’’ ‘‘may,’’ ‘‘plan,’’ ‘‘predict,’’ ‘‘project,’’ ‘‘will’’ and similar terms and phrases, including references to assumptions. These forward-looking statements involve risks and uncertainties, including current trend information, projections for deliveries, and other trend estimates that may cause our actual future activities and results of operations to be materially different from those suggested or described in this financial discussion and analysis by management.A detailed discussion of these and other risks and uncertainties that could cause actual results and events to differ materially from such forward-looking statements is included in the section entitled “Risk Factors” (refer to Item 1A).Given these uncertainties, users of the information included in this financial discussion and analysis by management, including investors and prospective investors, are cautioned not to place undue reliance on such forward-looking statements. We do not intend to update the forward-looking statements included in this filing, even if new information, future events or other circumstances have made them incorrect or misleading. FINANCIAL RESTATEMENT This report contains our consolidated financial statements and related notes for fiscal 2006, as well as a restatement of our previously issued consolidated financial statements for fiscal 2005 and 2004, and for the quarters ended June30, 2006, March31, 2006, December 31, 2005, June 30, 2005, March 31, 2005, and December 31, 2004. Since we announced our restatement in January 2007, we have devoted substantial efforts towards the completion of our restatement.For the purposes of the consolidated financial statements, all restatement adjustments relating to periods prior to October1, 2003 have been presented as adjustments to retained earnings as of September 30, 2003.We have also included under Item6, “Selected Financial Data”, restated financial information as of and for the three month transition period ended September 30, 2003 and as of and for the fiscal years ended June 30, 2003 and 2002. During the course of our fiscal 2006 audit, the Audit Committee of our Board of Directors concluded in January 2007 that our previously filed interim and audited consolidated financial statements should not be relied upon since they were prepared applying accounting practices in accounting for income taxes that did not comply with generally accepted accounting principles (“GAAP”) and, consequently, we would restate our consolidated financial statements. During the course of the Company’s review of its historical financial statements, additional errors were identified.The consolidated financial statements for fiscal 2005 and 2004 included in this Annual Report on Form10-K include restatement adjustments that we have categorized into the following three areas: our accounting for income taxes; our accounting for commitments and contingencies; and our accounting for long-term investments.See Note 2 of our consolidated financial statements included in this Form 10-K for additional information regarding the restatement of our consolidated financial statements for the periods noted below. The overall impact of our restatement was a total increase in retained earnings of $2.7million through June30, 2006. This amount includes: · A $0.6 million increase in earnings for periods prior to October 1, 2003 (as reflected in beginning retained earnings as of October 1, 2003); · A $1.1 million decrease in earnings for fiscal 2004; · A $1.9 million decrease in net loss for fiscal 2005; and · A $1.3 million decrease in net loss for the nine months ended June 30, 2006. 3 As a result of Fairchild’s failure to file on a timely basis its Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, Fairchild is no longer eligible to use form S-3 to register its securities with the SEC until all required reports under the Securities Exchange Act of 1934 have been timely filed for the 12 months prior to the filing of the registration statement for those securities. ITEM 1.BUSINESS General The Fairchild Corporation was incorporated in October 1969, under the laws of the State of Delaware. Our business consists of three segments: PoloExpress; Hein Gericke; and Aerospace.Both our PoloExpress and Hein Gericke segments are engaged in the design and retail sale of motorcycle apparel, protective clothing, helmets, and technical accessories for motorcyclists in Europe. In addition, Hein Gericke is engaged in the design and distribution of motorcycle apparel in the United States.Our Aerospace segment stocks a wide variety of aircraft parts and distributes them to commercial airlines and air cargo carriers, fixed-base operators, corporate aircraft operators, and other aerospace companies worldwide. Additionally, our Aerospace segment performs component repair and overhaul services.In fiscal 2006, we operated a Real Estate segment, which owned and leased a shopping center located in Farmingdale, New York, and owned and rented two improved parcels located in Southern California.During fiscal 2006, we sold the shopping center and reclassified the remaining portions of our Real Estate segment into our corporate and other segment.Also during fiscal 2006, we split our previously reported Sports & Leisure segment into two separate segments, PoloExpress and Hein Gericke, as management began reviewing the operating results of each and allocating resources to each separately in 2006. On July 6, 2006, we completed the sale of our Farmingdale, New York, shopping center, Airport Plaza, to an affiliate of Kimco Realty Corporation.We received net proceeds of approximately $40.7 million from the sale. As a condition to closing, the buyer assumed our existing mortgage loan on Airport Plaza that had an outstanding principal balance of approximately $53.5 million on the closing date. On November 1, 2003, we acquired substantially all of the worldwide operations of Hein Gericke, PoloExpress, and Intersport Fashions West, Inc., the predecessor company to Fairchild Sports USA, (“Fairchild Sports USA”) collectively now known as Fairchild Sports. The Hein Gericke operations, including Fairchild Sports USA, were acquired out of the German-equivalent of bankruptcy, while the PoloExpress operations were financially stable. On December 3, 2002, we completed the sale of our fastener business to Alcoa Inc. for approximately $657.0 million in cash and the assumption of certain liabilities. In addition, we earned additional proceeds of $12.5 million in each of fiscal 2004, 2005, and 2006 as the number of commercial aircraft delivered by Boeing and Airbus exceeded specified annual levels.We received the final $12.5 million payment in February 2007. Financial Information about Business Segments Our business segment information is incorporated herein by reference from Note 16 of our Consolidated Financial Statements included in Item 8, “Financial Statements and Supplementary Data”. Narrative Description of Business Segments PoloExpress Segment PoloExpress is engaged in the design and retail sale of motorcycle apparel, protective clothing, helmets, and technical accessories for motorcyclists in Europe.As of September 30, 2006, PoloExpress operated 91 retail shops in Germany and two shops in Switzerland.PoloExpress has seasonal fluctuations in its business, with a historic trend of a higher volume of sales and profits during the months of March through September.Our PoloExpress segment represented approximately 36% of our consolidated revenues in fiscal 2006. Products Products sold by PoloExpress include motorcycle apparel, helmets, boots, protective clothing, and technical accessories for motorcycle enthusiasts.The majority of these products are sold at retail stores leased by us and operated primarily by shop partners who sell our products in accordance with agreements with us permitting the shop partner to operate and maintain an individual store.Shop partners are paid a commission based on the performance of their store.All inventory displayed and stocked in the stores is owned by us and, until sold, remains our property.Less than 5% of PoloExpress stores leased by us are operated using our own employees.Mail order and internet sales represented 6.8% of PoloExpress sales for fiscal 2006.Although the PoloExpress retail stores sell predominantly Polo brand products, these retail stores also stock and sell products that we purchase from other manufacturers. The PoloExpress products are manufactured by third parties located principally in Asia, and are shipped to our leased warehouse, where they are temporarily stored until shipped to the individual retail stores for sale.The main warehouse for PoloExpress is located in Düsseldorf, Germany. 4 Sales and Markets PoloExpress mainly sells its products in Germany and Switzerland through its retail stores.Approximately 96% of PoloExpress retail sales are to customers in Germany and 4% are to customers in Switzerland.Since the vast majority of sales are through these retail stores, we have a very large number of customers.Mainly due to the prevailing weather in Western Europe, our business is very seasonal with a historic trend of a higher volume of sales and profits during the months of March through September. Competition PoloExpress faces competition from other European retail sellers of motorcycle equipment and clothing, including Hein Gericke, Harley-Davidson, Detlev Louis, Dianese, and many independent shop owners.There is a large market for motorcycle enthusiasts in Europe and competition is tight among the retailers.We believe that a key market position is held by PoloExpress in Germany. Hein Gericke Segment Hein Gericke, including Fairchild Sports USA, is engaged in the design and retail sale of motorcycle apparel, protective clothing, helmets, and technical accessories for motorcyclists in Europe and the design and distribution of such apparel in the United States.As of September 30, 2006, Hein Gericke operated 145 retail shops in Austria, Belgium, France, Germany, Italy, Luxembourg, the Netherlands, Turkey, and the United Kingdom.Fairchild Sports USA, located in Tustin, California, is a designer and distributor of motorcycle apparel, and other protective clothing, under several labels, including Hein Gericke. Hein Gericke has seasonal fluctuations in its business, with a historic trend of a higher volume of sales and profits during the months of March through September.Our Hein Gericke segment represented approximately 38% of our consolidated revenues in fiscal 2006. Products Products of Hein Gericke include motorcycle apparel, helmets, boots, protective clothing, and technical accessories for motorcycle enthusiasts.The majority of these products are sold at retail stores leased by us and operated primarily by shop partners who sell our products in accordance with agreements with us permitting the shop partner to operate and maintain an individual store.Shop partners are paid a commission based on the performance of their store.All inventory displayed and stocked in the stores is owned by us and, until sold, remains our property.Approximately 30% of stores leased by us are operated using our own employees.Mail order and internet sales represented 1.0% of Hein Gericke sales in fiscal 2006.Although the Hein Gericke retail stores sell predominantly Hein Gericke brand products, these retail stores stock and sell products that we purchase from other manufacturers. The Hein Gericke products are manufactured by third parties located principally in Asia, and are shipped to our leased warehouse, where they are temporarily stored until shipped to the individual retail stores for sale.The main warehouse for Hein Gericke is located in Düsseldorf, Germany. Fairchild Sports USA is a designer and distributor of motorcycle apparel under several labels, including Hein Gericke. In addition, Fairchild Sports USA designs and contracts with manufacturers for the production of apparel under private labels for third parties, including Honda and Yamaha as well as for Harley-Davidson dealers under a licensing arrangement with Harley-Davidson. Sales and Markets Hein Gericke mainly sells its products in Europe through its retail stores in Austria, Belgium, France, Germany, Italy, Luxembourg, the Netherlands, Turkey, and the United Kingdom.Approximately 46% of Hein Gericke’s retail sales are to customers in Germany and 37% are to customers in the United Kingdom.Since the vast majority of sales are through these retail stores, we have a very large number of customers.Mainly due to the prevailing weather in Western Europe, our business is very seasonal with a historic trend of a higher volume of sales and profits during the months of March through September. Fairchild Sports USA is a designer and distributor in the United States, selling to companies such as Honda, Yamaha, Harley-Davidson, Harley-Davidson dealers, and other independent dealers. Overall, foreign sales (revenues generated outside of the United States) and domestic sales represented 92% and 8%, respectively, of the revenues generated by our Hein Gericke segment. 5 Competition Hein Gericke faces competition from other European retail sellers of motorcycle equipment and clothing, including PoloExpress, Harley-Davidson, Detlev Louis, Dianese, and several independent shop owners.There is a large market for motorcycle enthusiasts in Europe and competition is tight among the retailers.We believe that key market positions are held by Hein Gericke in Europe. Aerospace Segment Our Aerospace segment consists of aerospace operations that are conducted through our subsidiary Banner Aerospace Holding Company I, Inc.We offer a wide variety of aircraft parts and component repair and overhaul services.The aircraft parts which we distribute are either purchased on the open market or acquired from original equipment manufacturers (“OEMs”) as an authorized distributor.Our Aerospace segment represented approximately 26% of our consolidated revenues in fiscal 2006. Products Products of the aerospace operations include rotable parts, such as flight data recorders, radar and navigation systems, instruments, hydraulic and electrical components, space components, and certain defense related items. Rotable parts are sometimes purchased as new parts, but are generally purchased in the aftermarket and are then overhauled by us or for us by outside contractors, including OEMs or FAA-licensed facilities.Rotables are sold in a variety of conditions such as new, overhauled, serviceable, and “as is”.Rotables may also be exchanged instead of sold.An exchange occurs when an item in inventory is exchanged for a customer’s part and the customer is charged an exchange fee. An extensive inventory of products and a quick response time are essential in providing support to our customers.Another key factor in selling to our customers is our ability to maintain a system that traces a part back to the manufacturer or repair facility.We also offer immediate shipment of parts in aircraft-on-ground situations. Through our FAA-licensed repair station, we provide a number of services such as component repair and overhaul services.Component repair and overhaul capabilities include pressurization, instrumentation, avionics, aircraft accessories, and airframe components. Sales and Markets Our aerospace operations sell products in the United States and abroad to original equipment manufacturers, commercial airlines, corporate aircraft operators, fixed-base operators, air cargo carriers, general aviation suppliers, and the military.Our aerospace operations conduct marketing efforts through direct sales forces, outside representatives and, for some product lines, overseas sales offices.Sales in the aviation aftermarket depend on price, service, quality, and reputation. Our Aerospace segment's business does not experience significant seasonal fluctuations nor depend on a single customer.Approximately 52% of our aerospace sales are to domestic purchasers, some of which may represent offshore users. Competition Our aerospace operation competes with: AAR Corp; Volvo Aero Services; Duncan Aviation; Stevens Aviation; OEMs such as Honeywell, Rockwell Collins, Raytheon, and Litton; other repair and overhaul organizations; and many smaller companies. We face intense competition in the aerospace industry, as we are one of many companies competing for business. Quality, performance, service, and price are generally the prime competitive factors in the aerospace industry.We seek to maintain a higher level of quality and performance over our competitors. 6 Corporate and Other Segment Our corporate and other segment owns and rents two improved parcels located in Southern California and owns several other parcels of non-core real estate, including three parcels located in Farmingdale, New York. Revenues generated by the corporate and other segment represented less than 1% of our total revenues. Foreign Operations Our operations are located throughout the world.Inter-area sales are not significant to the total revenue of any geographic area.Export sales are made by U.S. businesses to customers in non-U.S. countries, whereas foreign sales are made by our non-U.S. subsidiaries.For our sales results by geographic area and export sales, see Note 17 of our Consolidated Financial Statements included in Part II, Item 8, “Financial Statements and Supplementary Data”. Backlog of Orders Substantially all of the products we sell are provided to our customers immediately. Backlog is not an important component to our overall business. Suppliers In fiscal 2006, our PoloExpress and Hein Gericke segments purchased approximately 17% and 11%, respectively, of their products from Kido Industrial Co, Ltd. In fiscal 2006, our Aerospace segment purchased approximately 12% of its products from Universal Avionics Systems. We are not materially dependent upon any other single supplier, but we are dependent upon a wide range of subcontractors, vendors, and suppliers of materials to meet our commitments to our customers. From time to time, we enter into exclusive supply contracts in return for logistics and price advantages. We do not believe that any one of these exclusive contracts would impair our operations if a supplier failed to perform. Research and Patents We own patents relating to the design of certain of our products and have licenses of technology covered by the patents of other companies. We do not believe that any of our business segments are dependent upon any single patent. Personnel As of September 30, 2006, we had approximately590 employees.Approximately210 of these were based in the United States, and 380 were based in Europe. None of our employees were covered by collective bargaining agreements. Overall, we believe that relations with our employees are good. Environmental Matters A discussion of our environmental matters is included in Note 15, “Contingencies”, to our Consolidated Financial Statements, included in Part II, Item 8, “Financial Statements and Supplementary Data” and is incorporated herein by reference. Available Information Our Internet address is www.fairchild.com.We make available free of charge, on our Internet website, our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. 7 ITEM 1A.RISK FACTORS · Our operations are primarily dependent upon the retail and aerospace industries.Our operations may be affected adversely by general economic conditions and events which result in reduced customer spending in the markets served by our products in the retail and aerospace industries. Any downturn in either or both industries could materially and adversely affect the overall financial condition of our company. · Our company is highly leveraged. Our ability to access additional capital or liquidate non-core assets may be limited and require significant lead time. If we are able to raise additional capital, interest rates or other terms may be unfavorable and adversely affect our financial condition or results of operations. As such, our cash requirements are dependent upon our ability to achieve and execute internal business plans, including: o Our ability to accurately predict demand for our products; o Our ability to receive timely deliveries from suppliers; o Our ability to raise cash to meet seasonal and other demands; o Our ability to maintain customer satisfaction, attract customers to our stores, and deliver products of quality; o Our ability to properly assess our competition; and o Our ability to improve our operations to profitability status. An adverse assessment in our prediction of our cash requirements and execution of internal business plans could materially and adversely affect the overall financial condition of our company. · Foreign exchange rate risks. We purchase and sell a significant amount of our products internationally. In most markets sales are made in the foreign country’s local currency. Additionally, a significant amount of purchases are made in currencies other than the foreign country’s local currency.We do not place a significant reliance on the use of derivative financial instruments to attempt to manage risks associated with foreign currency exchange rates. Accordingly, there can be no assurance that in the future we will not have a material adverse effect on our business and results of operations from exposure to changes in foreign exchange rates. · Interest rate risk. We are subject to market risk from exposure to changes in interest rates based on our variable rate financing. Increases in interest rates could have a negative impact on our available cash and our results of operations and adversely affect the overall financial condition of our company. · Government regulation. We must comply with governmental laws and regulations that are subject to change and involve significant costs.Our sales and operations in areas outside the United States may be subject to foreign laws, regulations and the legal systems of foreign courts or tribunals. These laws and policies governing operations of foreign-based companies could result in increased costs or restrictions on the ability of the Company to sell its products in certain countries. Our international sales operations may also be adversely affected by United States laws affecting foreign trade and taxation. Our domestic sales and operations are subject to governmental policies and regulatory actions of agencies of the United States Government, including the Environmental Protection Agency, Securities and Exchange Commission (“SEC”), National Highway Traffic Safety Administration, Department of Labor, Federal Aviation Administration, and Federal Trade Commission. In addition, we are subject to policies and actions of the New York Stock Exchange (“NYSE”) and laws and actions of state legislatures and other local regulators.Changes in regulations or the imposition of additional regulations could have a material adverse effect on our business and results of our operations. We are subject to numerous local government laws and regulations, including those relating to the operation of our retail stores. We are also subject to laws governing our relationship with employees, including minimum wage requirements, laws and regulations relating to overtime, working and safety conditions, and citizenship requirements. Material increases in the cost of compliance with any applicable law or regulation and similar matters could materially and adversely affect the overall financial condition of our company. In addition, our competition may not be subject to the requirements of the SEC or the NYSE rules. As a result, we may be required to expend funds on financial and other controls and disclose certain information that could put us at a competitive disadvantage to our principal competitors. 8 · Economic, political, and other risks associated with business activities in foreign countries. Because we plan to continue using foreign manufacturers, our operating results could be harmed by economic, political, regulatory and other factors in foreign countries.We currently use suppliers in Asia to manufacture a significant amount of the products we sell, and we plan to continue using foreign suppliers to manufacture these products. These international operations are subject to inherent risks, which may adversely affect us, including: o political and economic instability; o high levels of inflation, historically the case in a number of countries in Asia; o burdens and costs of compliance with a variety of foreign laws; o foreign taxes; and o changes in tariff rates or other trade and monetary policies. · Our operations are dependent upon attracting and retaining skilled employees.Our future success depends on our continuing ability to identify, hire, develop, motivate and retain skilled personnel in all areas of our organization. The current and future total compensation arrangements, which include benefits and cash bonuses, may not be successful in attracting new employees and retaining and motivating our existing employees. If we do not succeed in attracting personnel or retaining and motivating existing personnel, we may be unable to develop and distribute products and services or grow effectively. The success of one or more of our operations is dependent on our ability to satisfy top managers and core employees, who may negotiate as a group. · We have a number of worldwide competitors of varying sizes some of which have greater financial resources than we do. Several of our competitors are more diversified than we are, and/or they may have greater financial resources than we do. Also, if price becomes a more important competitive factor for our customers, we may have a competitive disadvantage. Failure to adequately address and quickly respond to these competitive pressures could have a material adverse effect on our business and results of operations. · Our marketing strategy of associating our retail products with a motorcycling lifestyle may not be successful with future customers. We have had success in marketing our products to motorcyclists. The lifestyle of motorcyclists is now more typically associated with a customer base comprised of individuals who are, on average, in their mid-forties. To sustain long-term growth, the motorcycle industry must continue to be successful in promoting motorcycling to customers new to the sport of motorcycling including women and younger riders.Accordingly, we must be successful providing products that satisfy the latest fashion desires and protection requirements of our customers. Failure to adequately address and quickly respond to our customers needs could have a material adverse effect on our business and results of operations. · Our success in our retail operations depends upon the continued strength of the Hein Gericke and PoloExpress brands. We believe that our Hein Gericke and PoloExpress brands have significantly contributed to the success of our business and that maintaining and enhancing the brands is critical to maintaining and expanding our customer base. Failure to protect the brands from infringers or to grow the value of our Hein Gericke and PoloExpress brands could have a material adverse effect on our business and results of operations. · Our future growth will suffer if we do not achieve sufficient market acceptance of our products to compete effectively.Our success depends, in part, on our ability to gain acceptance of our current and future products by a large number of customers. Achieving market- based acceptance for our products will require marketing efforts and the expenditure of financial and other resources to create product awareness and demand by potential customers. We may be unable to offer products consistently, or at all, that compete effectively with products of others on the basis of price or performance. Failure to achieve broad acceptance of our products by potential customers and to compete effectively could have a material adverse effect on our business and results of operations. · Quarterly fluctuations. Quarterly results of our PoloExpress and Hein Gericke segments’ operations have historically fluctuated as a result of retail customers purchasing patterns, with the highest quarters in terms of sales and profitability being our third and fourth quarters. Any economic downturn occurring in our third and fourth quarters could have a material adverse effect on our business and results of operations. 9 · We incur substantial costs and cash funding requirements with respect to pension benefits and providing healthcare to our former employees. Our estimates of liabilities and expenses for pensions and other post-retirement healthcare benefits require the use of assumptions. These assumptions include the rate used to discount the future estimated liability, the rate of return on plan assets, and several assumptions relating to the retirees’ medical costs and mortality. Actual results may differ, which may have a material adverse effect on future results of operations, liquidity or shareholders’ equity. Our largest pension plan is in an underfunded situation, and our future funding requirements were projected based upon legislation that changed in fiscal 2006. Any additional changes in the pension laws or estimates used could have a material adverse effect on our future funding requirements, business and results of operations. In addition, rising healthcare and retirement benefit costs in the United States may put us at a competitive disadvantage. · If our goodwill or amortizable intangible assets become impaired, we may be required to record a significant charge to earnings.Under generally accepted accounting principles, we review our amortizable intangible assets for impairment when events or changes in circumstances indicate the carrying value may not be recoverable. Goodwill and nonamortizable intangible assets are required to be tested for impairment at least annually. Factors that may be considered a change in circumstances indicating that the carrying value of our goodwill or intangible assets may not be recoverable include a decline in stock price and market capitalization, reduced future cash flow estimates, and slower growth rates in the industries we serve. We may be required to record a significant charge to earnings in our financial statements during the period in which any impairment of our goodwill or intangible assets is determined, negatively impacting our results of operations. · Expense of being a public company. The costs of being a small to mid-sized public company have increased substantially with the introduction and implementation of controls and procedures mandated by the Sarbanes-Oxley Act of 2002. We have seen audit fees and audit related fees significantly increase in past years. These increases, and any additional burden placed by future legislation, could have a material adverse effect on our financial condition, future results of operations, or net cash flows.For fiscal 2006, we were not required to have an external audit of our internal controls over financial reporting under Section 404. We will continue to assess our future requirements to report on our assessment of controls or have an external audit of our internal controls on an annual basis. · Concentrated ownership of voting shares. As of September 30, 2006, the Steiner family beneficially owns approximately 60.3% of the aggregate vote of shares of the Company.Therefore, the ability for individual shareholders to influence the direction of the Company may be limited. · Environmental matters. As an owner and former owner and operator of property, including those at which we performed manufacturing operations, we are subject to extensive federal, state and local environmental laws and regulations. Inherent in such ownership and operation is also the risk that there may be potential environmental liabilities and costs in connection with any required remediation of such properties. We routinely assess our environmental accruals for identified concerns at locations of our former operations. We cannot provide assurance that unexpected environmental liabilities will not arise. · Legal matters. We are involved in various other claims and lawsuits incidental to our business or predecessor businesses.We, either on our own or through our insurance carriers, are contesting these matters.In the opinion of management, the ultimate resolution of litigation against us will not have a material adverse effect on our financial condition, future results of operations or net cash flows.However, litigation and other claims are subject to inherent uncertainties and management’s view of these matters may change in the future.There exists a possibility that a material adverse impact on our financial position and results of operations could occur in the period for which the effect of an unfavorable final outcome becomes probable and reasonably estimable. If one or more of these or other risks or uncertainties materializes, or if underlying assumptions prove incorrect, our actual results may vary materially from those expected, estimated or projected. If two or more of these risks or other risks or uncertainties occur individually or simultaneously, they could have a material adverse effect on our financial condition and cash position. Given these uncertainties, users of the information included in this report, including investors and prospective investors, are cautioned not to place undue reliance on such forward-looking statements. We do not intend to update the forward-looking statements included in this filing, even if new information, future events or other circumstances have made them incorrect or misleading. 10 ITEM 2.PROPERTIES As of September 30, 2006, we owned or leased buildings totaling approximately 1,951,000 square feet, of which approximately 277,000 square feet were owned and 1,674,000 square feet were leased. Our PoloExpress segment’s properties consisted of approximately 750,000 square feet which is all leased.We lease and operate 93 retail stores in Germany and Switzerland.The stores which were in operation as of September 30, 2006 aggregated approximately 606,000 square feet.The PoloExpress segment leases 117,000 square feet of warehouse space in Germany.The primary offices of the PoloExpress segment are located in Düsseldorf, Germany. Our Hein Gericke segment’s properties consisted of approximately 820,000 square feet which is all leased.We lease and operate 145 retail stores in Austria, Belgium, France, Germany, Italy, Luxembourg, the Netherlands, Turkey, and the United Kingdom.The stores which were in operation as of September 30, 2006 aggregated approximately 649,000 square feet.Hein Gericke’s 68 stores in Germany aggregated 359,000 square feet, and our 45 stores in the United Kingdom aggregated 135,000 square feet. The remaining 155,000 square feet are leased by the 32 stores in Austria, Belgium, France, Italy, Luxembourg, the Netherlands, and Turkey.The Hein Gericke segment leases 79,000 square feet of warehouse space, including 66,000 square feet in Germany and 13,000 square feet in England. The primary offices of the Hein Gericke segment are located in Düsseldorf, Germany; Harrogate, England; and Tustin, California. Our Aerospace segment's properties consists of approximately 93,000 square feet, with principal operating facilities concentrated in California, Florida, Georgia, Kansas, and Texas. We own and lease a 208,000 square foot manufacturing facility located in Fullerton, California and a 58,000 square foot manufacturing facility in Huntington Beach, California. Additionally, we own an 11,000 square foot office and warehouse facility in Wichita, Kansas.We also lease our corporate headquarters in McLean, Virginia as well as office space in New York, New York.Corporate office space is approximately 17,000 square feet. The following table sets forth the location of the larger properties used in our continuing operations, their square footage, the business segment or groups they serve and their primary use.Each of the properties owned or leased by us is, in our opinion, generally well maintained. All of our occupied properties are maintained and updated on a regular basis. Owned or Square Location Leased Footage Business Segment Primary Use Fullerton, California Owned 208,000 Corporate Rental Düsseldorf, Germany Leased 144,000 PoloExpress Office & Warehousing Düsseldorf, Germany Leased 116,000 Hein Gericke Office & Warehousing Huntington Beach, California Owned 58,000 Corporate Rental Titusville, Florida Leased 37,000 Aerospace Distribution Atlanta, Georgia Leased 29,000 Aerospace Distribution Harrogate, United Kingdom Leased 24,000 Hein Gericke Office Tustin, California Leased 15,000 Hein Gericke Office & Warehousing McLean, Virginia Leased 12,000 Corporate Office Wichita, Kansas Owned 11,000 Aerospace Distribution Information concerning our long-term rental obligations at September 30, 2006, is set forth in Note 14 to our Consolidated Financial Statements, included in Part II, Item 8, “Financial Statements and Supplementary Data”, of this Annual Report, and is incorporated herein by reference. 11 ITEM 3.LEGAL PROCEEDINGS A discussion of our legal proceedings is included in Note 15, “Contingencies”, of our Consolidated Financial Statements, included in Part II, Item 8, “Financial Statements and Supplementary Data”, of this annual report and is incorporated herein by reference. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF STOCKHOLDERS There were no matters submitted to a vote of security holders during the fourth quarter of the fiscal year covered by this report. 12 PART II ITEM 5.MARKET FOR COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF COMMON STOCK Market Information Our Class A common stock is traded on the New York Stock Exchange under the symbol “FA”.Effective December 14, 2006, we voluntarily delisted from listing on the NYSE Arca.Our Class B common stock is not listed on any exchange and is not publicly traded. Class B common stock can be converted to Class A common stock at any time at the option of the holder. Information regarding our Class A and Class B common stock is incorporated herein by reference from Note 9, “Equity Securities”, of our Consolidated Financial Statements included in Part II, Item 8, “Financial Statements and Supplementary Data”. Information regarding the quarterly price range of our Class A common stock is incorporated herein by reference from Note 18, “Quarterly Financial Data (Unaudited)”, of our Consolidated Financial Statements included in Part II, Item 8, “Financial Statements and Supplementary Data”. At the beginning of the fiscal year, we were authorized to issue 5,141,000 shares of our Class A common stock under our 1986 non-qualified stock option plan and 250,000 shares of our Class A common stock under our 1996 non-employee directors stock option plan.Also at the beginning of the fiscal year, we had 807,581 shares available for grant under the 1986 non-qualified stock option plan and 193,000 shares available for grant under the 1996 non-employee directors stock option plan.During the fiscal year, the terms under which new options could be granted under both plans expired.Therefore, no shares were available for grant under either plan at the end of the fiscal year.We are considering adoption of a new plan which would be submitted to our shareholders for approval at our next annual meeting.Information regarding our stock option plans is incorporated herein by referenced from Note 10, “Stock Options”, of our Consolidated Financial Statements included in Part II, Item 8, "Financial Statements and Supplementary Data". Holders of Record We had approximately 914 and 34 record holders of our Class A and Class B common stock, respectively, at September 30, 2006. Dividends We have not paid any dividends over the past several years. Our intention is to retain and reinvest earnings into the Company. Additionally, the agreement between us and Alcoa, under which we sold our Fairchild Fasteners business on December 3, 2002, provides that, for a period of five years after that date, we will maintain our corporate existence, take no action to cause our own liquidation or dissolution and take no action to declare or pay any dividends on our common stock; provided, however, that we may engage in a merger or sale of substantially all of our assets to a third party that assumes our obligations under the acquisition agreement and that such provision of the agreement shall not prevent us from exercising our fiduciary duties to our stockholders. See Note 21, “Discontinued Operations”, of our Consolidated Financial Statements included in Part II, Item 8, “Financial Statements and Supplementary Data”. Sale of Unregistered Securities There were no sales or issuances of unregistered securities in the last fiscal quarter of the 2006 fiscal year.Sales or issuance of unregistered securities in previous fiscal quarters were reported on Form 10-Q for each such quarter. 13 Securities Authorized for Issuance under Equity Compensation Plans The following table provides information as of September 30, 2006, with respect to compensation plans under which our equity securities are authorized for issuance. Total equity compensation plans approved by shareholders Number of securities to be issued upon exercise of outstanding options 336,359 Weighted average exercise price of outstanding options $3.90 Number of securities remaining available for future issuance None 14 ITEM 6.SELECTED FINANCIAL DATA Five-Year Financial Summary (In thousands, except per share data) Years Ended September 30, 3 Month Transition Period Ended September 30, Years Ended June 30, 2006 2005(1) 2004(1) 2003(2) 2003(3) 2002(4) Restated Restated Restated Restated Restated Summary of Operations: Net sales $ 308,641 $ 341,587 $ 318,132 $ 14,857 $ 59,633 $ 64,648 Rental revenue 950 656 930 260 808 480 Gross margin 123,641 130,492 122,490 3,924 20,699 16,015 Operating loss (26,929 ) (28,305 ) (14,099 ) (5,955 ) (51,348 ) (19,140 ) Net interest expense 8,501 11,427 10,599 662 22,328 42,534 Income tax benefit (provision) (2,176 ) 1,048 8,953 415 (408 ) 16,094 Income (loss) from continuing operations (33,890 ) (27,309 ) (7,388 ) (2,486 ) (83,837 ) (49,336 ) Income (loss) per share from continuing operations: Basic and diluted $ (1.34 ) $ (1.08 ) $ (0.29 ) $ (0.10 ) $ (3.33 ) $ (1.96 ) Other Data: Capital expenditures 7,777 11,668 12,260 312 7,888 2,106 Cash provided by (used for) operating activities (71,773 ) (13,060 ) (13,101 ) (6,971 ) (122,521 ) 19,388 Cash provided by (used for) investing activities 54,987 26,802 (97,284 ) 29 605,516 (9,632 ) Cash provided by (used for) financing activities 12,328 (13,807 ) 116,622 1,523 (485,842 ) (9,655 ) Balance Sheet Data: Total assets 415,129 448,639 499,165 377,208 390,549 992,118 Long-term debt, less current maturities 65,450 47,990 61,382 4,277 2,815 434,736 Stockholders' equity 89,018 111,346 138,896 136,139 137,957 226,111 Per outstanding common share $ 3.53 $ 4.41 $ 5.52 $ 5.41 $ 5.48 $ 8.99 (1) Amounts have been restated as described in Note 2 to the Consolidated Financial Statements. (2) The Operations, Other, and Balance Sheet Data for the 3-month transition period ended September 30, 2003 have been derived from audited financial statements restated to account for the adjustments described in Note 2 to the Consolidated Financial Statements. (3) The Operations, Other, and Balance Sheet Data for fiscal 2003 have been derived from audited financial statements restated to account for the adjustments described in Note 2 to the Consolidated Financial Statements.Net interest expense, income from continuing operations, and stockholders’ equity decreased by $0.1 million due to restatement adjustment related to death benefit obligations.Additionally, stockholders’ equity increased $0.2 million related to reversal of a reserve for potential deduction disallowance deemed unnecessary. (4) The Operations, Other, and Balance Sheet Data for fiscal 2002 have been derived from audited financial statements restated to account for the adjustments described in Note 2 to the Consolidated Financial Statements.Net interest expense, income from continuing operations, and stockholders’ equity decreased by $0.2 million due to restatement adjustment related to death benefit obligations. The table above does not include the operating results of acquisitions, prior to acquisition date, and discontinued operations in the “Summary of Operations” section, including: our PoloExpress and Hein Gericke segments, which were acquired on November 1, 2003; the fasteners business, which was sold on December 3, 2002 to Alcoa; APS, which was sold on January 23, 2004; Fairchild Aerostructures, which was sold on June 24, 2005 to PCA Aerospace; a landfill development partnership, which was sold on April 28, 2006; and Airport Plaza shopping center, which was sold on July 6, 2006. 15 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION The Fairchild Corporation was incorporated in October 1969, under the laws of the State of Delaware. We have 100% ownership interests (directly and indirectly) in Fairchild Holding Corp. and Banner Aerospace Holding Company I, Inc.Fairchild Holding Corp. is the owner (directly and indirectly) of Hein Gericke, PoloExpress, and Fairchild Sports USA. Our consolidated financial statements present as discontinued operations the results of Airport Plaza shopping center (sold July 6, 2006), a landfill partnership (sold April 28, 2006), Fairchild Aerostructures (sold June 24, 2005), APS (sold January 23, 2004), and our former fastener business (sold December 3, 2002). The following discussion and analysis provide information which management believes is relevant to the assessment and understanding of our consolidated results of operations and financial condition. The discussion should be read in conjunction with the consolidated financial statements and notes thereto included elsewhere in this report.The information below has been adjusted to reflect the impacts of the restatement of the Company’s financial results summarized below and more fully described in Note 2 of the Consolidated Financial Statements. FINANCIAL RESTATEMENT During the course of our fiscal 2006 audit, the Audit Committee of our Board of Directors concluded in January 2007 that our previously filed interim and audited consolidated financial statements should not be relied upon since they were prepared applying accounting practices in accounting for income taxes that did not comply with GAAP and, consequently, we would restate our consolidated financial statements. During the course of the Company’s review of its historical financial statements, additional errors were identified.The consolidated financial statements for fiscal 2005 and 2004 included in this Annual Report on Form10-K include restatement adjustments that we have categorized into the following three areas: our accounting for income taxes; our accounting for commitments and contingencies; and our accounting for long-term investments.See Note 2 of our consolidated financial statements included in this Form 10-K for additional information regarding the restatement of our consolidated financial statements for the periods noted below. The overall impact of our restatement was a total increase in retained earnings of $2.7million through June30, 2006. This amount includes: · A $0.6 million increase in earnings for periods prior to October 1, 2003 (as reflected in beginning retained earnings as of October 1, 2003); · A $1.1 million decrease in earnings for fiscal 2004; · A $1.9 million decrease in net loss for fiscal 2005; and · A $1.3 million decrease in net loss for the nine months ended June 30, 2006. As a result of Fairchild’s failure to file on a timely basis its Quarterly Report on Form 10-Q for the quarter ended March 31, 2007, Fairchild is no longer eligible to use form S-3 to register its securities with the SEC until all required reports under the Securities Exchange Act of 1934 have been timely filed for the 12 months prior to the filing of the registration statement for those securities. EXECUTIVE OVERVIEW Our business consists of three segments: PoloExpress; Hein Gericke; and Aerospace. Our PoloExpress and Hein Gericke segments are engaged in the design and retail sale of protective clothing, helmets, and technical accessories for motorcyclists in Europe and our Hein Gericke segment is engaged in the design and distribution of such apparel in the United States. Our Aerospace segment stocks a wide variety of aircraft parts, then distributes them to commercial airlines and air cargo carriers, fixed-base operators, corporate aircraft operators, and other aerospace companies worldwide. 16 For the year ended September 30, 2006, we reported a loss from continuing operations of $33.9 million, as compared to a loss of $27.3 million in fiscal 2005. The current year’s loss from continuing operations benefited from the settlement of the shareholder derivative litigation, which improved results by approximately $5.7 million. Excluding this item, the increased loss from continuing operations resulted primarily from lower revenues in our Hein Gericke segment. The inventory demands of our PoloExpress and Hein Gericke businesses and our consolidated operating losses have contributed primarily to our $71.8 million use of cash in our operating activities in fiscal 2006. As of September 30, 2006, we have unrestricted cash, cash equivalents and investments of $59.1 million, and available borrowing under lines of credit of $5.3 million.As of June 30, 2007, we have unrestricted cash, cash equivalents and investments of $20.3 million, and available borrowing under lines of credit of $5.3 million. We have undertaken a number of actions, which we believe will improve the results of Hein Gericke in 2007 and beyond including: · Consolidating and centralizing our warehouse facilities to one location to service all of Europe. · Improving timeliness of product deliveries from suppliers to our warehouse and delivery to the stores. · Reintroducing our Hein Gericke product catalog to expand brand awareness and attract customer traffic. · Optimizing store location and appearance. In addition, we plan to: · Continue cost structure improvements by taking aggressive actions to reduce expenses. · Identify and target strategic markets outside of Germany and the United Kingdom for possible expansion. · Close stores which do not provide a positive contribution. We also have taken action to reduce the cash needs of Fairchild Sports USA by significantly downsizing the operations and focusing efforts primarily on its design and licensing businesses. On July 6, 2006, Republic Thunderbolt, LLC (an indirect, wholly-owned subsidiary of the Company) completed the sale of Airport Plaza, a shopping center located in Farmingdale, New York, to an affiliate of Kimco Realty Corporation. The sale does not include several other undeveloped parcels of real estate that we own in Farmingdale, New York, the largest of which is under contract of sale to the market chain, Stew Leonards.We decided to sell the shopping center to enhance our financial flexibility, allowing us to pursue other opportunities.We received net proceeds of approximately $40.7 million from the sale. As a condition to closing, the buyer assumed our existing mortgage loan on Airport Plaza that had an outstanding principal balance of approximately $53.5 million on the closing date.Also as a condition to closing, we provided the buyer with an environmental indemnification and agreed to remediate an environmental matter that was identified, the costs of which are estimated to be between $1.0 million and $2.7 million. We expect to recognize a gain of approximately $15.1 million from this transaction. However, because of the uncertain nature of the environmental liabilities that we retained, the gain recognition is required to be delayed until the remediation efforts are complete. On May 3, 2006, we decided to borrow $30.0 million from GoldenTree Capital Opportunities, L.P. and GoldenTree Capital Solutions Fund Financing to further improve our liquidity and provide us with flexible opportunities to: · Invest in our existing operations; · Pursue acquisition opportunities; · Provide a source for any additional cash needs of our Hein Gericke operations during the 2007 season; or · Consider the repurchase of our outstanding stock. Subsequent to September 30, 2006, and directly resulting from the financial statement restatement process, we were unable to provide to the lenders timely financial statements for the year ended September 30, 2006, and the quarters ended December 31, 2006, March 31, 2007, and June 30, 2007, as required by the credit agreement. Our lenders have waived certain provisions in the credit agreement and granted us an extension in time to provide these financial statements. Our cash needs are generally the highest during our second and third quarters of our fiscal year, when our Hein Gericke and PoloExpress segments purchase inventory in advance of the spring and summer selling seasons. Accordingly, €10.0 million was available and utilized to finance the fiscal 2007 seasonal trough to support our PoloExpress operations, and €9.0 million will be available to finance the fiscal 2008 season. We expect that cash on hand, which includes cash proceeds received from the sale of our shopping center, the Alcoa earn-out and escrow, the proceeds available from additional seasonal borrowings, cash available from lines of credit, and proceeds received from dispositions of short-term investments and other non-core assets, will be adequate to satisfy our cash requirements through December 2007. 17 In the event our cash needs are substantially higher than projected, particularly during the fiscal 2008 seasonal trough, we will take additional actions to generate the required cash.These actions may include one or any combination of the following: · Liquidating investments and other non-core assets. · Refinancing existing debt and borrowing additional funds which may be available to us from improved performances at our Aerospace and PoloExpressoperations or increased values of certain real estate we own. · Eliminating, reducing, or delaying all non-essential services provided by outside parties, including consultants. · Significantly reducing our corporate overhead expenses. · Delaying inventory purchases. However, if we need to implement one or more of these actions, there remains some uncertainty that we will actually receive a sufficient amount of cash in time to meet all of our needs during the fiscal 2008 seasonal trough.Even if sufficient cash is realized, any or all of these actions may have adverse effects on our operating results or business. We may also consider raising cash to meet the subsequent needs of our operations by issuing additional stock or debt, entering into partnership arrangements, liquidating assets, or other means. Should these actions be insufficient, we may be forced to liquidate other non essential assets and significantly reduce overhead expenses. CRITICAL ACCOUNTING POLICIES Our financial statements and accompanying notes are prepared in accordance with U.S. generally accepted accounting principles. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies. Critical accounting policies for us include: the valuation of long-lived assets; impairment of goodwill and intangible assets with indefinite lives; pension and postretirement benefits; deferred and noncurrent income taxes; environmental and litigation accruals; and revenue recognition. Estimates in each of these areas are based on historical experience and a variety of assumptions that we believe are appropriate. Actual results may differ from these estimates. Valuation of Long-Lived Assets: We review our long-lived assets for impairment, including property, plant and equipment, and identifiable intangibles with definite lives, whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable.To determine recoverability of our long-lived assets, we evaluate the probability that future undiscounted net cash flows will be greater than the carrying amount of our assets.Impairment is measured based on the difference between the carrying amount of our assets and their estimated fair value. Impairment of Goodwill and Intangible Assets With Indefinite Lives: Goodwill and intangible assets deemed to have indefinite lives are not amortized. Instead of amortizing goodwill and intangible assets deemed to have indefinite lives, these assets are tested for impairment annually, or immediately if conditions indicate that such an impairment could exist. Pension and Postretirement Benefits: We have defined benefit pension plans covering certain of our current and former employees. Our funding policy is to make the minimum annual contribution required by the Employee Retirement Income Security Act of 1974 or local statutory law. The accumulated benefit obligation for pensions and postretirement benefits was determined using a discount rate of 6.0% and 5.625% at September 30, 2006 and 2005, respectively, and an estimated return on plan assets of 8.5% at September 30, 2006 and 2005. Assumed health care cost trend rates have a significant effect on the amounts reported for health care plans. For measurement purposes, in 2006, we assumed a 9.5% annual rate of increase in the cost per capita of claims covered under health care benefits.In 2007, the trend rate is assumed to decrease each year by 0.5% to a rate of 5% in 2016 and remain at that level thereafter. The effect of any change in these assumptions may result in a material change to the accumulated benefit obligation. Deferred and Noncurrent Income Taxes: Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.In assessing the realizability of deferred tax assets, we consider whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. We consider the scheduled reversal of deferred tax liabilities, projected future taxable income, the limitations that some taxing jurisdictions in which we operate have on our ability to use tax loss carry forwards to offset certain recorded deferred tax liabilities and tax planning strategies in making this assessment.The liability for noncurrent income taxes includes significant judgments and interpretations of tax laws.Therefore, the ultimate resolution of the associated contingencies could vary materially from the amounts accrued. 18 Environmental Matters: Our current and prior operations are subject to stringent government imposed environmental laws and regulations concerning, among other things, the discharge of materials into the environment and the generation, handling, storage, transportation, and disposal of waste and hazardous materials.To date, such laws and regulations have had a material effect on our financial condition, results of operations, or net cash flows, and we have expended, and can be expected to expend in the future, significant amounts for the investigation of environmental conditions and installation of environmental control facilities, remediation of environmental conditions and other similar matters. In connection with our plans to dispose of certain real estate, we must investigate environmental conditions and we may be required to take certain corrective action prior or pursuant to any such disposition.In addition, we have identified several areas of potential contamination related to other facilities owned, or previously owned, by us, which may require us either to take corrective action or to contribute to a clean-up.We are also a defendant in several lawsuits and proceedings seeking to require us to pay for investigation or remediation of environmental matters, and for injuries to persons or property allegedly caused thereby, and we have been alleged to be a potentially responsible party at various "superfund" sites.At the end of each calendar quarter, we thoroughly review our environmental matters and adjust our accrual to equal the estimated probable amount that it will cost us in connection with these matters. We believe that we have recorded adequate accruals in our consolidated financial statements to complete such investigation and take any necessary corrective actions or make any necessary contributions or other payments. Legal Matters: We are involved in various other claims and lawsuits incidental to our business.We, either on our own or through our insurance carriers, are contesting these matters.At the end of each calendar quarter, we thoroughly review our legal matters and adjust our accrual to equal the estimated probable amount that it will cost us in connection with these matters. In the opinion of management, the ultimate resolution of the legal proceedings will not have a material adverse effect on our financial condition, future results of operations, or net cash flows. Revenue Recognition: Revenues within our PoloExpress and Hein Gericke segments are recognized immediately upon the sale of merchandise by our retail stores, net of an allowance for returns. Sales and related costs within our Aerospace segment are recognized on shipment of products and/or performance of services, when collection is probable. Lease and rental revenue are recognized on a straight-line basis over the life of the lease. Shipping and handling amounts billed to customers are classified as revenues. RESULTS OF OPERATIONS Significant Business Transactions On July 6, 2006, Republic Thunderbolt, LLC (an indirect, wholly-owned subsidiary of the Company) completed the sale of Airport Plaza, a shopping center located in Farmingdale, New York, to an affiliate of Kimco Realty Corporation. The sale does not include several other undeveloped parcels of real estate that we own in Farmingdale, New York, the largest of which is under contract of sale to the market chain, Stew Leonards.We decided to sell the shopping center to enhance our financial flexibility, allowing us to pursue other opportunities.We received net proceeds of approximately $40.7 million from the sale. As a condition to closing, the buyer assumed our existing mortgage loan on Airport Plaza that had an outstanding principal balance of approximately $53.5 million on the closing date.Also as a condition to closing, we provided the buyer with an environmental indemnification and agreed to remediate an environmental matter that was identified, the costs of which are estimated to be between $1.0 million and $2.7 million. We expect to recognize a gain of approximately $15.1 million from this transaction. However, because of the uncertain nature of the environmental liabilities that we retained, the gain recognition is required to be delayed until the remediation efforts are complete. On April 28, 2006, our consolidated partnership, Eagle Environmental, L.P. II, completed the sale of its Royal Oaks landfill to Highstar Waste Acquisition for approximately $1.4 million. This transaction concludes the operating activity of Eagle Environmental L.P. II and there is no requirement or current intent by us to pursue any new operating activities through this partnership. In fiscal 2006, we recognized a $1.1 million gain on disposal of discontinued operations as a result of this transaction. On June 24, 2005, we completed the sale of our Fairchild Aerostructures business for $6.0 million to PCA Aerospace. The cash received from PCA Aerospace is subject to a post-closing adjustment based upon the net working capital of the business on January 1, 2005, compared with its net working capital as of June 24, 2005, which we have estimated to be approximately $1.5 million, and is included in accounts receivable at September 30, 2006. PCA Aerospace disputes the working capital post-closing adjustment, and also alleges that we owe PCA Aerospace $4.4 million. We have notified PCA Aerospace of our dispute of these claims. In connection with the sale, we deposited with an escrow agent approximately $0.4 million to secure indemnification obligations we may have to PCA Aerospace, which was returned to us, with interest, upon termination of the 18-month escrow period.We decided to sell Fairchild Aerostructures, which was included in our Aerospace segment, because we believe we received adequate fair value for a business whose performance was below our expectations, and because its business was unrelated to other businesses we own. We used $0.9 million of the proceeds from the sale to repay a portion of our CIT revolving credit facility and we used the remaining proceeds from the sale to reinvest in our existing operations. 19 On November 1, 2003, we acquired for $45.5 million (€39.0 million) substantially all of the worldwide business of Hein Gericke and Fairchild Sports USA from the Administrator for Eurobike AG in Germany. Also on November 1, 2003, we acquired for $23.4 million (€20.0 million) from the Administrator for Eurobike AG and from two subsidiaries of Eurobike AG all of their respective ownership interests in PoloExpress and receivables owed to them by PoloExpress. We used available cash from investments that were sold to pay the Administrator $14.8 million (€12.5 million) on November 1, 2003, and borrowed $54.1 million (€46.5 million) from the Administrator at a rate of 8%, per annum. On May 5, 2004 we received financing from two German banks and paid the note due to the Administrator. The aggregate purchase price for these acquisitions, including $15.0 million (€12.9 million) of cash acquired, was approximately $68.9 million (€59.0 million). On January 2, 2004, we acquired for $18.8 million (€15.0 million) all but 7.5% of the interest owned by Mr. Klaus Esser in PoloExpress. Mr. Esser retained a 7.5% ownership interest in PoloExpress, but Fairchild has the right to call this interest at any time from March 2007 to October 2008, for a fixed purchase price of €12.3 million ($15.6 million at September 30, 2006). Mr. Esser has the right to put such interest to us at any time during April 2008 for €12.0 million ($15.2 million at September 30, 2006). On January 2, 2004, we used available cash to pay Mr. Esser $18.8 million (€15.0 million) and provided collateral of $15.0 million (€12.0 million) to a German bank to issue a guarantee to Mr. Esser to secure the price for the put Mr. Esser has a right to exercise in April 2008. The transaction includes an agreement with Mr. Esser under which he agrees with us not to compete with PoloExpress for two years. On March 30, 2007, we amended an agreement with Mr. Esser, regarding his continued employment, and agreed to continue his employment through December 31, 2008. Through September 30, 2006, in addition to his base salary, Mr. Esser received a profit distribution of approximately €1.0 million, which reduces, on a Euro for Euro basis, the call or put option price we must pay for his interest. As of September 30, 2006, the €11.0 million ($14.7 million) collateralized obligation for the put option, net of distributions, was included in other long-term liabilities. The €11.0 million ($14.7 million) restricted cash is invested in a capital protected investment and money market funds, and is included in long-term investments. We have treated the put or call option as a debt instrument as it effectively established the price Mr. Esser will receive for his portion of the business. The total purchase price exceeded the estimated fair value of the net assets acquired by approximately $34.0 million. Approximately $33.3 million of the purchase price was allocated to identifiable intangible assets, including brand names “Hein Gericke” and “Polo”, and reflected in intangible assets in the consolidated financial statements as of September 30, 2006. The remaining purchase price was allocated to goodwill. Since their acquisition on November 1, 2003, we have consolidated the results of Hein Gericke, PoloExpress, and Fairchild Sports USA into our financial statements. On December 3, 2002, we completed the sale of our fastener business to Alcoa Inc. for approximately $657.0 million in cash and the assumption of certain liabilities. During the four-year period from 2003 to 2006, we are entitled to receive additional cash proceeds of $0.4 million for each commercial aircraft delivered by Boeing and Airbus in excess of stated threshold levels, up to a maximum of $12.5 million per year. Deliveries exceeded thethreshold aircraft delivery level needed for us to earn the full $12.5 million contingent payment for 2003, 2004, and 2005.Accordingly,we recognized a $12.5 milliongain on disposal of discontinued operationsin fiscal 2004, 2005, and 2006.The remaining threshold aircraft delivery level is 650 in 2006. On December 3, 2002, we deposited with an escrow agent $25.0 million to secure indemnification obligations we may have to Alcoa. The escrow period remains in effect to December 3, 2007, but funds may be held longer if claims are timely asserted and remain unresolved. In June 2007, we received an arbitration ruling requiring us to pay $4.0 million from the escrow to Alcoa in satisfaction of health and safety claims asserted by Alcoa through December 2006.We have sought judicial review of that arbitration award.Since December 2006, Alcoa has asserted additional claims for indemnification with respect to which we are contesting or seeking additional information.The escrow is classified in long-term investments on our balance sheet. In addition, for the period through December 3, 2007, we are required to maintain our corporate existence, take no action to cause our own liquidation or dissolution, and take no action to declare or pay any dividends on our common stock. 20 Consolidated Results We currently report in three principal business segments: PoloExpress; Hein Gericke; and Aerospace. The following table provides the revenues and operating income (loss) of our segments on a historical and pro forma basis for the years ended September 30, 2006, 2005, and 2004. The pro forma results represent the impact of our acquisition of Hein Gericke, PoloExpress, and Fairchild Sports USA, as if this transaction had occurred at the beginning of fiscal 2004. The pro forma information is based on the historical financial statements of these companies, giving effect to the aforementioned transactions. The prior period historical results of the operations and entities we acquired are based upon the best information available to us and these financial statements were not audited. The pro forma information is not necessarily indicative of the results of operations that would actually have occurred if the transactions had been in effect since the beginning of fiscal 2004, nor are they necessarily indicative of our future results. Actual Pro Forma Year Ended (In thousands) Years Ended September 30, September 30, 2006 2005 2004 2004 Restated (a) Restated (a) Restated (a) Revenues PoloExpress $ 112,786 $ 111,161 $ 94,543 $ 98,404 Hein Gericke 116,255 145,933 148,189 155,415 Aerospace Segment 79,600 84,493 75,400 75,400 Corporate and Other 1,036 1,036 971 971 Intercompany Eliminations (86 ) (380 ) (41 ) (41 ) Total $ 309,591 $ 342,243 $ 319,062 $ 330,149 Operating Income (Loss) PoloExpress $ 11,796 $ 9,895 $ 10,795 $ 11,031 Hein Gericke (22,084 ) (15,295 ) (3,614 ) (4,429 ) Aerospace Segment 5,968 6,093 4,030 3,945 Corporate and Other (22,609 ) (28,998 ) (25,310 ) (25,310 ) Total $ (26,929 ) $ (28,305 ) $ (14,099 ) $ (14,763 ) (a) Amounts have been restated as described in Note 2 to the Consolidated Financial Statements. Revenues decreased by $32.7 million, or 9.5%, for fiscal 2006 compared to fiscal 2005. Revenues decreased by $29.7 million in our Hein Gericke segment due primarily to the downsized activities of our Fairchild Sports USA business and by $4.9 million in our Aerospace segment due to fiscal 2005 benefiting from the delivery of several unusually large one-time orders. Revenues increased by $23.2 million, or 7.3%, in fiscal 2005, as compared to fiscal 2004. The increase in fiscal 2005 was due to the prior period including only eleven months of activity from our acquisition of Hein Gericke, PoloExpress and Fairchild Sports USA on November 1, 2003, our foreign sales benefiting from a stronger Euro as compared to the U.S. dollar, and increased sales at our Aerospace segment. Gross margin as a percentage of revenues was 39.9%, 38.1%, and 38.4%, in fiscal 2006, fiscal 2005, and fiscal 2004, respectively. The improvement in margins in fiscal 2006 compared to fiscal 2005 reflected an increase in margins resulting from a shift in the product mix to higher margin products at each of our PoloExpress, Hein Gericke, and Aerospace segments. The change in margins in fiscal 2005 compared to fiscal 2004 reflects a slight reduction in margins at our Hein Gericke segment. Selling, general and administrative expense includes pension and postretirement expenses of $3.7 million, $6.5 million, and $6.7 million for 2006, 2005, and 2004, respectively, primarily relating to inactive and retired employees of businesses that we sold and for which we retained the pension or postretirement liability. Pension and postretirement expense decreased by $2.8 million in fiscal 2006 compared to fiscal 2005, and decreased by $0.2 million in fiscal 2005 compared to fiscal 2004.The decrease from 2005 to 2006 resulted primarily from higher curtailment expenses in 2005 as well as termination of certain medical benefits during fiscal 2006. Selling, general and administrative expense, excluding pension and postretirement expense, as a percentage of revenues was 49.0%, 45.9%, and 43.4%, in fiscal 2006, fiscal 2005, and fiscal 2004, respectively. The change in fiscal 2006 compared to fiscal 2005 was due primarily to the lower volume of revenues. Selling, general and administrative expense in fiscal 2006 also benefited from $5.7 million received by us from the settlement of the shareholder derivative litigation, offset partially by $0.6 million of related legal fees. The increase in selling, general and administrative expense as a percentage of revenues in fiscal 2005, as compared to fiscal 2004, was due primarily to us owning our PoloExpress and Hein Gericke segments for 11 months in fiscal 2004, and a stronger Euro as compared to the U.S. dollar in fiscal 2005 compared to fiscal 2004. 21 Other income, net, decreased by $0.2 million in fiscal 2006, as compared to fiscal 2005, due primarily to a $1.0 million gain recognized on the sale of real estate in fiscal 2005. Other income decreased by $4.2 million in fiscal 2005 compared to fiscal 2004 due primarily to $1.6 million of proceeds received from a title insurance claim settlement recognized in fiscal 2004 and $1.0 million of foreign currency gains recognized in fiscal 2004, compared to foreign currency losses of $0.2 million in fiscal 2005. Restructuring charges of $0.6 million in 2004 included the costs to close all fifteen of the GoTo Helmstudio retail locations in Germany. All of the charges were the direct result of activities that occurred as of June 30, 2004. The restructuring charges included an accrual for the remaining lease costs of the closed stores, the write-off of store fittings, and for severance. These costs were classified as restructuring and were the direct result of a formal plan to close the GoTo Helmstudio locations and terminate its employees. Such costs are nonrecurring in nature. Other than a reduction in our existing cost structure, none of the restructuring costs will result in future increases in earnings or represent an accrual of future costs of our ongoing business. Operating loss for fiscal 2006, fiscal 2005, and fiscal 2004 was $26.9 million, $28.3 million, and $14.1 million, respectively. The $1.4 million improvement in operating loss for fiscal 2006 compared to fiscal 2005 was due primarily to $5.1 million net proceeds we received from the settlement of the shareholder derivative litigation and the decreased pension and postretirement expense, offset partially by the reduction in gross profit. The $14.2 million increase in operating loss in fiscal 2005 compared to fiscal 2004 was due primarily to a $12.7 million decrease in operating income at our Hein Gericke segment (see segment discussion below). Net interest expense decreased by $2.9 million, or 25.6%, in fiscal 2006, as compared to fiscal 2005, due primarily to lower interest expense on the $100 million interest rate contract, which we settled in December 2005, partially offset by interest expense on the $30.0 million Golden Tree term loan we entered into on May 3, 2006. Net interest expense increased by $0.8 million, or 7.8%, in fiscal 2005, as compared to fiscal 2004, due primarily to a $0.6 million increase in non-cash interest from an increase in deferred loan fees expensed in the current period and a higher average outstanding debt obtained in fiscal 2005 as compared to fiscal 2004. Investment income was $2.9 million for fiscal 2006 and included $1.3 million of realized gains from the sale of investments and $1.1 million of dividend income offset partially by a $0.5 million increase in the fair market value of investments classified as trading securities. Investment income was $6.0 million for fiscal 2005, including $5.3 million of stock and dividends received from the demutualization of an insurance company, $0.5 million in other dividend income, $0.2 million of realized net gains from the sale of investments, and a $0.8 million increase in the fair market value of investments classified as trading securities, offset partially by a $0.8 million investment impairment. Investment income was $3.7 million in 2004, including $2.8 million of stock and dividends received from the demutualization of an insurance company, $1.1 million in other dividend income and $0.3 million of net gains realized from the sale of investments, partially offset by $0.5 million from the decline in fair market value of trading securities. The fair market value adjustment of our position in a ten-year $100 million interest rate contract improved by $0.8 million in fiscal 2006, $5.9 million in fiscal 2005, and $4.9 million in fiscal 2004. The fair market value adjustment of this agreement reflected increasing interest rates and caused the favorable change in fair market value of the contract in these periods. We settled the interest rate contract at the end of December 2005, and accordingly we will have no further income or loss from this contract. The settlement allowed us to increase cash available for operations by releasing approximately $2.5 million of cash held in escrow in excess of the liability. The overall tax expense for fiscal 2006 was $4.8 million.A $2.2 million tax expense from continuing operations resulted from $0.3 million of current federal, state, and foreign taxes and $1.9 million of foreign deferred taxes.The foreign deferred taxes arise from a tax benefit from operating losses of $0.1 million, offset by $1.9 million in tax expense related to the impact of the conversion of PoloExpress from a German partnership to a German Corporation.The conversion of PoloExpress will allow PoloExpress and Hein Gericke Deutschland to file consolidated trade tax returns thereby enabling the Company to reduce its current income tax and trade tax liabilities.However, as a result of this conversion, the Companywas required to record a deferred tax liability of $5.6 million as it will no longer benefit from future tax deductions related to the amortization of acquired intangibles. Offsetting this liability is $3.6 million of deferred tax assets related to future tax deductions which were previously not expected to be recoverable. This conversion will allow our two subsidiaries, Hein Gericke Deutschland and PoloExpress, to compute their trade tax liabilities on a combined basis and utilize the cumulative combined income and trade tax losses of approximately $20.6 million and $18.8 million, respectively, to offset their combined future profits subject to income and trade tax. No Federal taxes were recognized from continuing operations due to the domestic tax losses. The $2.6 million tax expense in discontinued operations resulted from current state tax liabilities of $0.9 million associated with the sale of certain assets and $1.7 million in additional foreign tax liabilities arising from transfer pricing issues identified during a tax audit in Germany related to a previously sold business. 22 The overall tax provision for fiscal 2005 was a benefit of $0.2 million, representing $1.9 million of current and deferred foreign tax expenses, $0.2 million of current state tax expenses related to our continuing operations, and $0.8 million of tax expense related to our discontinued operations, all of which is more than offset by a $3.2 million tax benefit of federal deferred taxes. The overall provision for fiscal 2004 was a benefit of $23.0 million.The $9.0 million benefit from continuing operations consists of $0.8 million in current state and foreign tax liabilities, $3.2 million of foreign deferred tax expense, of which $1.2 million is a result in changes to the ability to use certain foreign tax loss carryforwards to offset existing foreign deferred tax liabilities in future periods, a $13.0 million benefit associated with the carryback of current period losses from continuing operations and a reduction in various tax contingency requirements. The $14.0 million tax benefit from discontinued operations resulted from changes to our tax contingency requirements, primarily the favorable resolution of the tax audits of Kaynar Technologies, Inc. for its final year ended April 30, 1999, and our tax year ended June 30, 1999. Loss from discontinued operations includes the results of the Airport Plaza shopping center prior to its sale, the fasteners business prior to its sale, Fairchild Aerostructures prior to its sale, APS prior to its sale, and certain legal, tax, and environmental expenses associated with our former businesses. The loss from discontinued operations for fiscal 2006 consists primarily of an accrual of $9.0 million of environmental liabilities at locations of operations previously sold and $5.6 million to cover legal expenses and workers compensation obligations associated with businesses we sold several years ago, offset partially by $0.9 million of earnings generated by the shopping center prior to its sale. The loss from discontinued operations for fiscal 2005 consists primarily of an accrual of $5.3 million of environmental liabilities at locations of operations previously sold and $0.2 million to cover legal expenses and workers compensation obligations associated with businesses we sold several years ago, offset partially by $1.9 million of collections of old accounts receivable previously written-off from businesses we previously sold.The loss from discontinued operations for fiscal 2004 consists primarily of an accrual of $14.1 million of environmental liabilities at locations of operations previously sold and $2.2 million to cover legal expenses and workers compensation obligations associated with a business we sold several years ago. In fiscal 2006, we recognized a $13.6 million gain on the disposal of discontinued operations, as a result of $12.5 million additional proceeds earned from the sale of the fastener business, and the $1.1 million gain recognized on the sale of a landfill development partnership.In fiscal 2005, we recognized a $13.6 million gain on the disposal of discontinued operations, as a result of $12.5 million additional proceeds earned from the sale of the fastener business, and the $1.1 million gain recognized on the sale of Fairchild Aerostructures. In fiscal 2004, we recorded a $9.5 million gain on the disposal of discontinued operations, as a result of additional proceeds earned from the sale of the fastener business. Other comprehensive income includes foreign currency translation adjustments, unrecognized actuarial loss on pensions, and unrealized periodic holding changes in the fair market value of available-for-sale investment securities. Fiscal 2006 comprehensive income included an $8.1 million decrease in the minimum pension liability due to changes in the discount rate, a $3.8 million increase in the fair market value of available-for-sale securities, and a $2.6 million increase in unrealized foreign currency translations due to the strengthening of the Euro against the U.S. dollar.In fiscal 2005, other comprehensive income included a $7.5 million increase in the minimum pension liability due to changes in the discount rate, $0.2 million decrease in the fair market value of available-for-sale securities, and a $1.4 million decrease in unrealized foreign currency translations due to the strengthening of the U.S. dollar against the Euro. In fiscal 2004, a $1.8 million increase in the minimum pension liability was offset by a $1.2 million increase in the fair market value of available-for-sale securities, and a $0.5 million improvement in unrealized foreign currency translations due to the strengthening of the Euro against the U.S. dollar. Segment Results PoloExpress Segment Our PoloExpress segment designs and sells motorcycle apparel, protective clothing, helmets, and technical accessories for motorcyclists.As of September 30, 2006, PoloExpress operated 91 retail shops in Germany and two shops in Switzerland. While the PoloExpress retail stores primarily sell PoloExpress brand products, these retail stores also sell products of other manufacturers, the inventory of which is owned by the Company.The PoloExpress segment is a seasonal business, with an historic trend of a higher volume of sales and profits during March through September. 23 Sales in our PoloExpress segment increased by $1.6 million, or 1.5%, from fiscal 2005 to fiscal 2006.Sales gains resulted from four stores newly opened or relocated in fiscal 2006 and the incremental sales resulting from the full year impact of three new store openings in fiscal 2005.Same store sales decreased by 0.4% in 2006 reflecting harsh weather in March in Germany and higher sales generated in fiscal 2005 resulting from PoloExpress celebrating its 25th anniversary. Additionally, the month long World Cup soccer tournament, which was hosted by Germany beginning in June, negatively affected revenues and profits. Finally, foreign currency exchange rates on the translation of European sales into U.S. dollars changed unfavorably and reduced our revenues by approximately $2.2 million in 2006.Retail sales per square meter was approximately $2,625 in 2006 compared to $2,864 in 2005. Operating income in our PoloExpress segment increased by $1.9 million in fiscal 2006 as compared to fiscal 2005.The increase in fiscal 2006 was due primarily to improved gross margins in conjunction with increased sales. The actual results for 2005 and 2004 are not comparable because we only owned the PoloExpress segment for eleven months in 2004. On a pro forma basis, sales in our PoloExpress segment increased by $12.8 million, or 13.0%, in 2005, as compared to 2004. Approximately $4.3 million of this increase is due to the weighted average strengthening of the Euro relative to the U.S. Dollar during 2005.Additionally, fiscal 2005 sales were favorably impacted by incremental sales from three new stores opened in fiscal 2005.Same store sales increased by 6.4% in 2005.Retail sales per square meter was approximately $2,864 in 2005 compared to $2,719 in 2004.On a pro forma basis, operating income of our PoloExpress segment decreased by $1.1 million during 2005 compared to 2004, reflecting higher advertising costs and other selling costs in fiscal 2005 compared to 2004 as well as incremental costs associated with opening our first store in Switzerland. We have continued a program to focus on optimizing store size and expanding into new markets. Hein Gericke Segment Our Hein Gericke segment designs and sells motorcycle apparel, protective clothing, helmets, and technical accessories for motorcyclists. As of September 30, 2006, Hein Gericke operated 145 retail shops in Austria, Belgium, France, Germany, Italy, Luxembourg, the Netherlands, Turkey, and the United Kingdom.Although the Hein Gericke retail stores primarily sell Hein Gericke brand items, these retail stores also sell products of other manufacturers, the inventory of which is owned by the Company. Fairchild Sports USA, located in Tustin, California, designs and sells apparel and accessories under private labels for third parties and sells licensed product to Harley-Davidson dealers. The Hein Gericke segment is a seasonal business, with an historic trend of a higher volume of sales during March through September. Sales in our Hein Gericke segment decreased by $29.7 million, or 20.3%, from fiscal 2005 to fiscal 2006. Sales at Fairchild Sports USA represented $19.8 million of the decrease in fiscal 2006 due to a reduction in sales to Harley-Davidson and the reduction in sales to Tucker-Rocky due to the sale of the First Gear product line in fiscal 2005. Same store sales decreased by 9.0% in 2006 reflecting lower sales at Hein Gericke due in most part to delays in inventory receipts which resulted in out-of-stock conditions on certain high demand items; a shift in the timing and marketing strategy; and unusually harsh weather during March in Europe.Additionally, the month long World Cup soccer tournament, which was hosted by Germany beginning in June, negatively affected revenues and profits. In addition, foreign currency exchange rates on the translation of European sales into U.S. Dollars changed unfavorably and reduced our revenues by approximately $2.2 million in 2006.Retail sales per square meter was approximately $2,017 in 2006 compared to $2,210 in 2005. The operating results in our Hein Gericke segment decreased by $6.8 million in fiscal 2006 as compared to fiscal 2005.The decrease in fiscal 2006 was due primarily to a $3.3 million decline in operating results at Fairchild Sports USA, and the aforementioned sales decreases, offset partially by a 0.6% improvement in its gross margins as a percentage of sales in fiscal 2006, as compared to fiscal 2005. The actual results for 2005 and 2004 are not comparable because we only owned the Hein Gericke segment for eleven months in 2004. On a pro forma basis, sales in our Hein Gericke segment decreased by $9.5 million, or 6.1%, in 2005, as compared to 2004.A reduction in sales of $8.0 million occurred at Fairchild Sports USA primarily due to a reduction in sales to Harley-Davidson.Hein Gericke sales in Europe were negatively impacted by unfavorable market conditions as overall same store sales decreased by 4.2% in 2005.Retail sales per square meter was approximately $2,210 in 2005 compared to $2,251 in 2004.The impact of changes in foreign currency exchange rates favorably affected the translation of European sales into U.S. Dollars, by an aggregate of $4.5 million in 2005.On a pro forma basis, the operating results in our Hein Gericke segment decreased by $10.9 million during 2005, as compared to 2004.The operating loss in 2005 was adversely affected by difficult trading conditions in Germany and the United Kingdom, which led to $2.8 million of higher promotional costs in an effort to preserve sales. Lower sales volume in Germany and the United States negatively impacted our operating results, decreasing our margin contribution by $4.6 million. Sales were impacted at all Hein Gericke locations as the implementation of a new ERP system interrupted stock replenishment at all stores for one to two months at the beginning of the busy season in 2005. New shops in the United Kingdom increased our overhead by $1.9 million, and the development of a new global web shop cost us $0.9 million. 24 We have continued a program to focus on optimal store location. This includes closing or relocating low performing stores, and opening new stores in Europe. We have also redesigned several stores to better present our products to customers. In fiscal 2007, we have plans to open a new store in Amsterdam, relocate a store in Paris, and we are considering other opportunities for store optimization. In fiscal 2006, we have taken action to significantly reduce our operating costs, including staffing, at Fairchild Sports USA and focus its future efforts on designing for private labels and its licensing business. Aerospace Segment Our Aerospace segment has five locations in the United States, and is an international supplier to the aerospace industry. Four locations specialize in the distribution of avionics, airframe accessories, and other components, and one location provides overhaul and repair capabilities. The products distributed include: navigation and radar systems; instruments and communication systems; flat panel technologies; and rotables. Our location in Titusville, Florida overhauls and repairs landing gear, pressurization components, instruments, and avionics.Customers include original equipment manufacturers, commercial airlines, corporate aircraft operators, fixed-base operators, air cargo carriers, general aviation suppliers, and the military.Sales in our Aerospace segment decreased by $4.9 million, or 5.8%, for fiscal 2006 compared to fiscal 2005.Sales in our Aerospace segment benefited in 2005 from the delivery of several unusually large orders.Sales in our Aerospace segment increased by $9.1 million, or 12.1%, for fiscal 2005 compared to fiscal 2004. The improvement in sales reflected the delivery of several unusually large orders delivered in 2005. Operating income remained flat at $6.0 million for fiscal 2006, as compared to fiscal 2005. The stable operating income resulted from a 3.0% improvement in gross margin for fiscal 2006, as compared to fiscal 2005, which offset the decrease in sales over the same period. Operating income increased by $2.1 million, or 51.2%, for fiscal 2005 compared to fiscal 2004, reflecting the increase in sales volume and a 1.8% increase in gross margin. Corporate and Other Our other operations consist of a 208,000 square foot manufacturing facility located in Fullerton, California that we own and lease to Alcoa, and a 58,000 square foot manufacturing facility located in Huntington Beach, California that we own and lease to PCA Aerospace. The Fullerton property is leased to Alcoa through October 2007, and is expected to generate revenues and operating income in excess of $0.5 million per year. The Huntington Beach property is leased to PCA Aerospace through October 2007, and is expected to generate revenues and operating income of $0.4 million per year. We can cause PCA Aerospace to purchase the Huntington Beach property at the greater of fair market value or $6.0 million under a put option we hold which can be exercised upon the earlier of the time when a mortgage loan, which encumbers the property, is paid off (currently due in October 2007, but with extension options) or January 31, 2012. PCA Aerospace also holds a similar purchase option. At September 30, 2006, the book value of the Huntington Beach property was $2.9 million andwe believe the current fair market value is in excess of $5.5 million. The operating loss at corporate was reduced by $6.4 million in fiscal 2006 compared to fiscal 2005, due primarily to the settlement of shareholder derivative litigation. We recognized a net reduction in general and administrative expenses of $5.1 million in fiscal 2006 from net proceeds we received as a result of settlement of shareholder derivative litigation.The operating loss increased by $3.7 million in fiscal 2005 compared to fiscal 2004, due primarily to the added costs of complying with the Sarbanes-Oxley Act of 2002. FINANCIAL CONDITION, LIQUIDITY AND CAPITAL RESOURCES Our combined debt, which includes debt of discontinued operations, and equity (“capitalization”) as of September 30, 2006 and 2005 was $181.0 million and $234.2 million, respectively. The fiscal 2006 change in capitalization included a net decrease of $31.9 million in debt resulting from assumption of our $53.5 million mortgage loan on Airport Plaza by the acquirer of the property, obtaining the $30.0 million Golden Tree term loan, and approximately $10.5 million of debt repayments, net of additional borrowings.Stockholders’ equity decreased by $21.3 million, due primarily to our $37.3 million reported net loss, offset partially by $3.8 million unrealized gain on available for sale securities as well as $8.1 million decrease in minimum pension liability.Our combined cash and investment balances totaled $130.4 million on September 30, 2006, compared to $97.9 million on September 30, 2005, and included restricted investments of $67.0 million and $64.4 million at September 30, 2006 and September 30, 2005, respectively.Total capitalization as of September 30, 2005 and 2004 was $234.2 million and $277.1 million, respectively. The fiscal 2005 change in capitalization included a net decrease of $15.3 million in debt resulting from approximately $14.1 million of debt repayments net of additional borrowings, and a $1.2 million decrease due to the foreign currency effect on debt denominated in Euros. Stockholders’ equity decreased by $27.6 million, due primarily to our $19.4 million reported net loss, offset partially by $1.0 million received on the repayment of shareholder loans. Our combined cash and investment balances totaled $97.9 million on September 30, 2005, as compared to $109.4 million on September 30, 2004, and included restricted investments of $64.4 million and $75.0 million at September 30, 2005 and 2004, respectively. 25 Net cash used for operating activities for fiscal 2006 was $71.8 million. The working capital uses of cash in 2006 included a $33.0 million increase in investments classified as “trading securities”, $15.9 million increase in inventory, and a $2.7 million increase in other current assets, offset partially by a $16.0 million increase in accounts payable and other accrued liabilities, and a $1.8 million decrease in accounts receivable. The working capital uses of cash were also affected by our $28.6 million net loss before depreciation and amortization and $11.9 million of non-cash charges and working capital changes provided from discontinued operations, including the gain recognized from the Alcoa earnout.Net cash used for operating activities for fiscal 2005 was $13.1 million. The working capital sources of cash in 2005 included a $10.0 million decrease in accounts receivable, a $4.5 million decrease in inventory, a $0.5 million decrease in other current assets, and a $1.0 million decrease in other non-current assets, offset partially by an $8.2 million decrease in accounts payable and other accrued liabilities. The working capital sources of cash were offset by our $10.2 million net loss before depreciation and amortization and $8.5 million of non-cash charges and working capital changes provided from discontinued operations.Net cash used for operating activities for fiscal 2004 was $13.1 million. The primary use of cash for operating activities in 2004 was a $16.5 million increase in inventories, and a $16.8 million increase in accounts receivable, offset partially by a $32.5 million decrease in trading securities, a $9.2 million increase in accounts payable and other accrued liabilities, and our $7.7 million net income before depreciation and amortization. Net cash provided by investing activities for fiscal 2006 was $55.0 million, and included primarily $40.7 million of proceeds received from the sale of our shopping center, $12.5 million received from Alcoa as additional earn-out proceeds from our December 2002 sale of our former fastener business, and $1.4 million of proceeds received from the sale of a landfill development partnership, offset partially by $7.8 million of capital expenditures. Net cash provided by investing activities for fiscal 2005 was $26.8 million, and included $12.5 million received from Alcoa as additional earn-out proceeds from our December 2002 sale of our fastener business, $9.5 million of proceeds received from investment securities, $10.5 million of net proceeds received from the sale of non-core property, and $6.0 million received from the sale of Fairchild Aerostructures in June 2005, offset by $11.7 million of capital expenditures. Net cash used for investing activities was $97.3 million in fiscal 2004 and included our payments for acquisition of $75.5 million, net of $15.0 million of cash included in the businesses we acquired, as well as $12.2 million of capital expenditures. Net cash provided by financing activities for fiscal 2006 was $12.3 million, which reflected a $19.5 million net increase in debt from additional borrowings, offset partially by $4.3 million in settlement of our interest rate contract and $0.5 million of term loan repayments associated with our shopping center prior to its sale. Net cash used for financing activities was $13.8 million for fiscal 2005, which reflects $13.5 million of net debt repayments, offset partially by $1.0 million received on repayment of shareholder loans. Net cash provided by financing activities was $116.6 million for fiscal 2004, which reflected $51.4 million of net borrowings from discontinued operations, the long-term financing of $43.4 million for our acquisition of Hein Gericke, PoloExpress, and Fairchild Sports USA, $13.0 million borrowed to finance property, and $9.0 million borrowed from a revolving credit facility at our Aerospace segment, offset partially by $3.2 million of loan fees. Our principal cash requirements include supporting our current operations, general and administrative expenses, capital expenditures, and the payment of other liabilities including pension and postretirement benefits, environmental investigation and remediation costs, and litigation related costs. We expect that cash on hand, cash available from lines of credit, and proceeds received from dispositions of short-term investments and other non-core assets, will be adequate to satisfy our cash requirements through December 2007. In order to improve our liquidity, on December 21, 2005, we signed a definitive agreement to sell our shopping center, Airport Plaza, located in Farmingdale, New York, to an affiliate of Kimco Realty Corporation. On July 6, 2006, we completed the sale of Airport Plaza.We received net proceeds of approximately $40.7 million from the sale. As a condition to closing, the buyer assumed our existing mortgage loan on Airport Plaza that had an outstanding principal balance of approximately $53.5 million on the closing date. The sale does not include several other undeveloped parcels of real estate that we own in Farmingdale, New York, the largest of which is under contract of sale to the market chain, Stew Leonards. 26 On May 3, 2006, we decided to borrow $30.0 million from GoldenTree Capital Opportunities, L.P. and GoldenTree Capital Solutions Fund Financing to further improve our liquidity and provide us with flexible opportunities to: · Invest in our existing operations; · Pursue acquisition opportunities; · Provide a guarantee for any additional cash needed by our Hein Gericke segment and corporate needs; or · Consider the repurchase of our outstanding stock. Our cash needs are generally the highest during our second and third quarters of our fiscal year, when our Hein Gericke and PoloExpress segments purchase inventory in advance of the spring and summer selling seasons. In November 2006, we obtained a financing commitment from a second bank to participate in our seasonal credit facility. Accordingly, €10.0 million was available and utilized to finance the fiscal 2007 seasonal trough to support our PoloExpress operations, and €9.0 million will be available to finance the fiscal 2008 season. Although we believe that our relationship with the principal lenders to our PoloExpress and Hein Gericke segments is strong, a significant portion of our debt facilities are subject to annual renewal.We expect that the facilities will be renewed annually in the normal course of business.Should the lenders decide not to renew the facilities, we believe that we could secure alternative funding sources on commercially reasonable terms. The costs of being a small to mid-sized public company have increased substantially with the introduction and implementation of controls and procedures mandated by the Sarbanes-Oxley Act of 2002. Audit and corporate governance related fees have significantly increased over the past two years. Our increased costs also include the effects of acquisitions and additional costs related to compliance with various financing agreements. The costs to comply with Section 404 of the Sarbanes-Oxley Act of 2002 alone substantially increased our audit and related costs to approximately $3.1 million in fiscal 2005, as compared to only $1.6 million in fiscal 2004. This increase is significant for a company of our size. However, on March 31, 2006, our market capitalization was below the $50.0 million threshold and accordingly, on September 30, 2006, we ceased to be deemed an accelerated filer in accordance with the United States Securities and Exchange Commission regulations and were not required to have an external audit of our internal controls under Section 404 of the Sarbanes-Oxley Act of 2002 in fiscal 2006. We did not have an external audit of our internal controls resulting in a reduction in our audit fees in fiscal 2006.However, audit expenses associated with the restatement are expected to lead to a substantial increase in 2006 audit fees. We considered additional options for reducing our public costs, including opportunities to take our company private, or “going dark”. An offer to take our company private at $2.73 per share, led by Jeffrey Steiner, our Chairman and Chief Executive Officer, and Philip Sassower, was terminated.As of this date, no further discussions are on-going. However, our senior management will continue to pursue opportunities to reduce our public costs and our corporate expenses and consider any other opportunities to restructure our existing debt and pursue additional merger, acquisition, and divestiture opportunities. In February 2005, we announced our intention to purchase up to 500,000 shares of our outstanding Class A Common Stock. Through September 30, 2006, we acquired 61,800 shares at an average price of $3.12 per share, and have not purchased any shares since May 11, 2005.We may purchase additional shares in the future.Under the terms of the Golden Tree loan, in order to repurchase shares, our Minimum Liquidity, as defined in the Golden Tree agreement, must exceed $10.0 million.As of September 30, 2006, our Minimum Liquidity was $53.3 million. In the event thatour cash needs are substantially higher than projected, particularly during the fiscal 2008 seasonal trough, we will take additional actions to generate the required cash. These actions may include one or any combination of the following: · Liquidating investments and other non-core assets. · Refinancing existing debt and borrowing additional funds which may be available to us from improved performances at our Aerospace and PoloExpress operations or increased values of certain real estate we own. · Eliminating, reducing, or delaying all non-essential services provided by outside parties, including consultants. · Significantly reducing overhead expenses at certain operations and our corporate headquarters. · Delaying purchases of inventory. 27 However, if we need to implement one or more of these actions, there nevertheless remains some uncertainty that we will actually receive a sufficient amount of cash in time to meet all of our needs during the fiscal 2008 seasonal trough. Even if sufficient cash is realized, any or all of these actions may have adverse affects on our operating results and/or businesses. We may also consider raising cash to meet the subsequent needs of our operations by issuing additional stock or debt, entering into partnership arrangements, liquidating assets, or other means. Should these actions be insufficient, we may be forced to liquidate other non essential assets, and significantly reduce overhead expenses. Off Balance Sheet Items On September 30, 2006, approximately $1.5 million of bank loans received by retail shop partners in the PoloExpress segment were guaranteed by our subsidiaries and are not reflected on our balance sheet because these loans have not been assumed by us. These guarantees were assumed by us when we acquired the PoloExpress business. We have guaranteed loans to shop partners for the purchase of store fittings in certain locations where we sell our products. The loans are secured by the store fittings purchased to outfit these retail stores. Contractual Obligations At September 30, 2006, we had contractual commitments to repay debt, to make payments under operating and capital lease obligations, to make pension contribution payments, and to purchase the remaining 7.5% interest in PoloExpress.Payments due under these long-term obligations are as follows: (In thousands) 2007 2008 2009 2010 2011 Thereafter Total Debt $ 23,546 $ 31,141 $ 2,711 $ 30,377 $ 589 $ - $ 88,364 Estimated interest costs 6,972 4,827 4,013 1,981 49 - 17,842 Capital lease obligations 1,945 428 204 - - - 2,577 Operating lease commitments 22,115 17,549 13,162 9,663 7,246 23,676 93,411 Pension contributions 1,900 8,000 7,300 7,400 8,000 15,600 48,200 Postretirement benefits 2,962 2,856 2,794 2,735 2,668 11,654 25,669 Acquire remaining interest in PoloExpress - 13,912 - 13,912 Total contractual cash obligations $ 59,440 $ 78,713 $ 30,184 $ 52,156 $ 18,552 $ 50,930 $ 289,975 We have entered into standby letter of credit arrangements with insurance companies and others, issued primarily to guarantee our payments of workers compensation. At September 30, 2006, we had contingent liabilities of $3.0 million on commitments related to outstanding letters of credit. Our operations enter into purchase commitments in the normal course of business. We have $31.8 million classified as other long-term liabilities at September 30, 2006, including $13.9 million due to purchase the remaining 7.5% interest in PoloExpress in April 2008. The remaining $17.9 million of other long-term liabilities includes environmental and other liabilities, which do not have specific payment terms or other similar contractual arrangements. Currently, we are not being audited by the Internal Revenue Service for any years. However, we are currently being audited in Germany for 1997 through 2002. Our noncurrent tax liability was $46.0 million at September 30, 2006. However, based on tax planning strategies, we do not anticipate having to satisfy the tax liability over the short-term.In March 2007, our tax liability was reduced by approximately $26.2 million due to the expiration of the related statute of limitations and closure of the related tax period. 28 At September 30, 2006, we have $4.8 million of unused alternative minimum tax credit carryforwards that do not expire and $187.6 million of federal operating loss carryforwards expiring as follows: $12.5 million in 2018; $60.9 million in 2019; $51.3 million in 2020; $4.2 million in 2021; $11.4 million in 2023; $21.9 million in 2024; and $25.4 million in 2025.As the periods of assessment for 1995 to 2003 have expired during 2007, additional tax may be collected from us only for 2004 to 2006.Tax losses of $204.8 million arising in years prior to 2006 may still be reduced for determining the proper amount of net operating loss available to be carried forward to years after 2003. The Company also has approximately $20.6 million of foreign income tax and $18.8 million of foreign trade tax loss carryforwards that have no expiration period.The Company’s policy is to include deductions that are subject to contingencies in its disclosed net operating losses.The gains on the disposal of discontinued operations we reported between 1995 to 2006, for federal income tax, may be significantly increased if our tax position is not sustained with respect to the sales of several businesses; and the repayment with property, of debt under a bank credit agreement in which both we and our subsidiaries were liable, is not treated as tax free under Section 361 of the Internal Revenue Code of 1986, as amended.If all of these adjustments were made for 1995 to 2006, the federal income tax loss carryforwards might be substantially reduced, and we may be required to pay additional U.S. tax and interest of up to $26.2 million, which has already been provided.The amount of additional tax and interest to be paid by us depends on the amount of income tax audit adjustments, which are made and sustained for 2004 to 2006. These adjustments, if any, would be made at a future date, which is presently uncertain, and therefore we cannot predict the timing of cash outflows.To the extent a favorable final determination of the recorded income tax liabilities occurs, appropriate adjustments will be made to decrease the recorded tax liability in the year such favorable determination occurs. Should any of these liabilities become immediately due, we may be obligated to obtain financing, raise capital, and/or liquidate assets to satisfy our obligations. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.159, The Fair Value Option for Financial Assets and Liabilities.SFAS No.159 provides a fair value option election that allows companies to irrevocably elect fair value as the initial and subsequent measurement attribute for certain financial assets and liabilities, with changes in fair value recognized in earnings as they occur.SFAS No.159 permits the fair value option election on an instrument by instrument basis at initial recognition of an asset or liability or upon an event that gives rise to a new basis of accounting for that instrument.SFAS No.159 is effective as of the beginning of an entity’s first fiscal year that begins after November15, 2007.We are currently evaluating the impact this new standard will have on our future results of operations and financial position. In September 2006, the FASB published SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Pension Plans, which amends SFAS No. 87, SFAS No. 88, SFAS No. 106, and SFAS No. 132(R).SFAS No. 158 requires an employer to recognize in its statement of financial position the overfunded or underfunded status of a defined benefit postretirement plan measured as the difference between the fair value of plan assets and the benefit obligation. Employers must also recognize as a component of other comprehensive income, net of tax, the actuarial gains and losses and the prior service costs and credits that arise during the period. Statement 158 is effective for fiscal years ending after December 15, 2006.If SFAS No. 158 was adopted as of September 30, 2006, the Company would have recorded a reduction in prepaid assets and other assets of $18.1 million and $1.5 million, respectively, a decrease in pension liabilities of $2.6 million, and a charge to other accumulated comprehensive income (loss) of $17.0 million. In September2006, the FASB issued SFAS No.157, Fair Value Measurements, which is intended to increase consistency and comparability in fair value measurements by defining fair value, establishing a framework for measuring fair value and expanding disclosures about fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November15, 2007, and interim periods within those fiscal years. We are currently evaluating the impact this new standard will have on our future results of operations and financial position. In July 2006, the FASB issued Interpretation No.(“FIN”) 48, Accounting for Uncertainty in Income Taxes. FIN 48 requires the use of a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return and disclosures regarding uncertainties in income tax positions. We are required to adopt FIN 48 effective October1, 2007. The cumulative effect of initially adopting FIN 48 will be recorded as an adjustment to opening retained earnings in the year of adoption and will be presented separately. Only tax positions that meet the more likely than not recognition threshold at the effective date may be recognized upon adoption of FIN 48. We are currently evaluating the impact this new standard will have on our future results of operations and financial position. 29 In February 2006, the FASB issued SFASNo.155, Accounting for Certain Hybrid Financial Instruments, which amends SFASNo.133, Accounting for Derivative Instruments and Hedging Activities, and SFASNo.140,Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.SFASNo.155 simplifies the accounting for certain derivatives embedded in other financial instruments by allowing them to be accounted for as a whole if the holder elects to account for the entire instrument on a fair value basis. SFASNo.155 also clarifies and amends certain other provisions of SFASNo.133 and SFASNo.140. SFASNo.155 is effective for all financial instruments acquired, issued or subject to a remeasurement event occurring in fiscal years beginning after September15, 2006. Earlier adoption is permitted, provided the company has not yet issued financial statements, including for interim periods, for that fiscal year. We are currently assessing the possible impact, if any, of implementing this standard. In June 2005, the FASB published SFAS No. 154, Accounting Changes and Error Corrections, which requires retrospective application to prior periods’ financial statements of every voluntary change in accounting principle unless it is impracticable. The Statement replaces Accounting Principles Board Opinion (“APB”) No. 20, Accounting Changes, and SFAS No. 3, Reporting Accounting Changes in Interim Financial Statements, although it carries forward some of their provisions. The FASB believes that the Statement’s requirements will enhance the consistency of financial information between periods and is the result of the FASB’s efforts to improve the comparability of cross-border financial reporting by working with the International Accounting Standards Board toward development of a single set of high-quality accounting standards. Statement 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005. We do not anticipate any impact from adopting this new standard. In March 2005, the FASB issued FIN 47, Accounting for Conditional Asset Retirement Obligations. FIN 47 clarifies the term “conditional” as used in SFAS No. 143, Accounting for Asset Retirement Obligations. This interpretation refers to a legal obligation to perform an asset retirement activity even if the timing and/or settlement is conditional on a future event that may or may not be within the control of an entity. Accordingly, the entity must record a liability for the conditional asset retirement obligation if the fair value of the obligation can be reasonably estimated. FIN 47 is effective for fiscal years ending after December 15, 2005. The adoption of FIN 47 did not have a material impact on our consolidated financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are exposed to certain market risks as part of our ongoing business operations, including risks from changes in interest rates and foreign currency exchange rates that could impact our financial condition, results of operations and cash flows. We manage our exposure to these and other market risks through regular operating and financing activities. We may use derivative financial instruments on a limited basis as additional risk management tools and not for speculative investment purposes. Interest Rate Risk: In May 2004, we issued a floating rate note with a principal amount of €25.0 million. Embedded within the promissory note agreement is an interest rate cap protecting one half of the €25.0 million borrowed. The embedded interest rate cap limits to 6% the 3-month EURIBOR interest rate that we must pay on the promissory note. We paid approximately $0.1 million to purchase the interest rate cap. In accordance with SFAS No. 133, the embedded interest rate cap is considered to be clearly and closely related to the debt of the host contract and is not required to be separated and accounted for separately from the host contract. We are accounting for the hybrid contract, comprised of the variable rate note and the embedded interest rate cap, as a single debt instrument. At September 30, 2006, the fair value of this instrument is nominal. Essentially all of our other outstanding debt is variable rate debt.We are exposed to risks of rising interest rates, which could result in rising interest costs. Foreign Currency Risk: We are exposed to foreign currency risks that arise from normal business operations. These risks include the translation of local currency balances of our foreign subsidiaries, intercompany loans with foreign subsidiaries and transactions denominated in foreign currencies. Our objective is to minimize our exposure to these risks through our normal operating activities and, if we deem it appropriate, we may consider utilizing foreign currency forward contracts in the future. For fiscal 2006, we estimate that approximately 74% of our total revenues were derived from customers outside of the United States, with approximately 71% of our total revenues denominated in currencies other than the U.S. dollar. We estimate that revenue and operating expenses for fiscal 2006 were lower by $4.3 million and $2.1 million, respectively, as a result of changes in exchange rates compared to fiscal 2005. At September 30, 2006, we had $41.9million of working capital denominated in foreign currencies. At September 30, 2006, we had no outstanding foreign currency forward contracts. The following table shows the approximate split of these foreign currency exposures by principal currency at September 30, 2006: 30 Euro British Pound Swiss Franc Total Exposure Revenues 80% 18% 2% 100% Operating Expenses 82% 17% 1% 100% Working Capital 85% 13% 2% 100% A hypothetical 10% strengthening of the U.S. dollar during fiscal 2006 versus the foreign currencies in which we have exposure would have reduced revenue by approximately $20.0million and reduced operating expenses by approximately $9.8million, resulting in a $10.2million improvement in our operating loss as compared to what was actually reported. Working capital at September 30, 2006, would have been approximately $3.8million lower than actually reported, if we had used this hypothetical stronger U.S. dollar. These numbers were estimated using the different hypothetical rate for the entire year and applying it evenly to all non U.S. dollar transactions. Inflation: We believe that inflation has not had a material impact on our results of operations for fiscal 2006. However, we cannot assure you that future inflation would not have an adverse impact on our operating results and financial condition. 31 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following consolidated financial statements of the Company and the report of our independent auditors, are set forth below. Page Report of KPMG LLP, Independent Registered Public Accounting Firm 33 Consolidated Balance Sheets as of September 30, 2006 and 2005 34 Consolidated Statements of Operations for the years ended September 30, 2006, 2005, and 2004 36 Consolidated Statements of Stockholders’ Equity for the years ended September 30, 2006, 2005, and 2004 37 Consolidated Statements of Cash Flows for the years ended September 30, 2006, 2005, and 2004 38 Notes to Consolidated Financial Statements 39 Supplementary information regarding “Quarterly Financial Data (Unaudited)” is set forth under Item 8 in Note 18 to Consolidated Financial Statements. 32 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of The Fairchild Corporation: We have audited the accompanying consolidated balance sheets of The Fairchild Corporation and subsidiaries (the “Company”) as of September 30, 2006 and 2005, and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the years in the three-year period ended September 30, 2006. In connection with our audits of the consolidated financial statements, we also have audited financial statement schedule listed in Item 15(a)(2).These consolidated financial statements and financial statement schedule are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of The Fairchild Corporation and subsidiaries as of September 30, 2006 and 2005, and the results of their operations and their cash flows for each of the years in the three-year period ended September 30, 2006, in conformity with U.S. generally accepted accounting principles.Also, in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth herein. As discussed in Note2 to the consolidated financial statements, the Company has restated its consolidated financial statements as of September 30, 2005 and for each of the years ended September30, 2005 and 2004. /s/ KPMG LLP McLean, Virginia August 13, 2007 33 THE FAIRCHILD CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS September 30, 2006 2005 Restated CURRENT ASSETS: Cash and cash equivalents $ 8,541 $ 12,582 Short-term investments - unrestricted 50,510 10,733 Short-term investments - restricted 6,002 4,965 Accounts receivable-trade, less allowances of $1,083 and $2,679 16,927 18,475 Inventories, less reserves for obsolescence of $15,223 and $15,118 106,718 90,856 Current assets of discontinued operations - 1,509 Prepaid expenses and other current assets 10,795 8,122 Total Current Assets 199,493 147,242 Property, plant and equipment, net of accumulated depreciation of $24,989 and $18,453 58,698 57,468 Noncurrent assets of discontinued operations - 79,373 Goodwill 14,128 13,961 Amortizable intangible assets, net of accumulated amortization of $1,673 and $1,073 1,279 1,729 Non-amortizable intangible assets 30,969 29,424 Prepaid pension assets 33,373 31,239 Deferred loan costs 3,170 1,839 Long-term investments - restricted 60,949 59,419 Long-term investments - unrestricted 4,370 10,233 Notes receivable 5,396 9,765 Other assets 3,304 6,947 TOTAL ASSETS $ 415,129 $ 448,639 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 34 THE FAIRCHILD CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) LIABILITIES AND STOCKHOLDERS’ EQUITY September 30, 2006 2005 Restated CURRENT LIABILITIES: Bank notes payable and current maturities of long-term debt $ 25,492 $ 20,902 Accounts payable 26,325 22,602 Accrued liabilities: Salaries, wages and commissions 10,044 10,187 Insurance 7,357 7,335 Interest 1,810 443 Other accrued liabilities 28,304 18,588 Income taxes 2,314 1,029 Current liabilities of discontinued operations 62 1,540 Total Current Liabilities 101,708 82,626 LONG-TERM LIABILITIES: Long-term debt, less current maturities 65,450 47,990 Fair value of interest rate contract - 5,146 Other long-term liabilities 31,750 27,669 Pension liabilities 40,622 51,099 Retiree health care liabilities 26,008 27,459 Deferred tax liabilities 4,530 3,438 Noncurrent income taxes 39,923 38,385 Noncurrent liabilities of discontinued operations 16,120 53,481 TOTAL LIABILITIES 326,111 337,293 STOCKHOLDERS’ EQUITY: Class A common stock, $0.10 par value; 40,000 shares authorized, 30,480 (30,480 in Sept. 2005) shares issued and 22,605 (22,605 in Sept. 2005); shares outstanding; entitled to one vote per share 3,047 3,047 Class B common stock, $0.10 par value; 20,000 shares authorized, 2,621 (2,621 in Sept. 2005) shares issued and outstanding; entitled to ten votes per share 262 262 Paid-in capital 232,612 232,457 Treasury stock, at cost, 7,875 (7,875 in Sept. 2005) shares of Class A common stock (76,352 ) (76,352 ) Retained earnings (accumulated deficit) (15,680 ) 21,619 Notes due from stockholders (43 ) (109 ) Accumulated other comprehensive loss (54,828 ) (69,578 ) TOTAL STOCKHOLDERS’ EQUITY 89,018 111,346 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 415,129 $ 448,639 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 35 THE FAIRCHILD CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) Years Ended September 30, 2006 2005 2004 Restated Restated REVENUE: Net sales $ 308,641 $ 341,587 $ 318,132 Rental revenue 950 656 930 309,591 342,243 319,062 COSTS AND EXPENSES: Cost of goods sold 185,712 211,582 196,409 Cost of rental revenue 238 169 163 Selling, general & administrative 155,364 163,734 145,136 Other income, net (5,336 ) (5,497 ) (9,647 ) Amortization of intangibles 542 560 537 Restructuring charges - - 563 336,520 370,548 333,161 OPERATING LOSS (26,929 ) (28,305 ) (14,099 ) Interest expense (11,498 ) (13,143 ) (12,154 ) Interest income 2,997 1,716 1,555 Net interest expense (8,501 ) (11,427 ) (10,599 ) Investment income 2,923 5,920 3,733 Fair market value increase in interest rate contract 836 5,942 4,924 Loss from continuing operations before income taxes (31,671 ) (27,870 ) (16,041 ) Income tax (provision) benefit (2,176 ) 1,048 8,953 Equity in loss of affiliates, net (43 ) (487 ) (300 ) Loss from continuing operations (33,890 ) (27,309 ) (7,388 ) Net loss from discontinued operations (14,405 ) (4,806 ) (13,913 ) Net gain on disposal of discontinued operations 13,600 13,575 9,522 Income tax (provision) benefit from discontinued operations (2,604 ) (825 ) 14,010 NET EARNINGS (LOSS) $ (37,299 ) $ (19,365 ) $ 2,231 BASIC AND DILUTED EARNINGS (LOSS) PER SHARE: Loss from continuing operations $ (1.34 ) $ (1.08 ) $ (0.29 ) Loss from discontinued operations, net (0.58 ) (0.19 ) (0.56 ) Gain on disposal of discontinued operations, net 0.54 0.54 0.38 Income tax (provision) benefit from discontinued operations (0.10 ) (0.03 ) 0.56 NET EARNINGS (LOSS) $ (1.48 ) $ (0.76 ) $ 0.09 Weighted average shares outstanding: Basic and Diluted 25,226 25,224 25,192 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 36 THE FAIRCHILD CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share data) Class A Common Stock Class B Common Stock Paid-in Capital Treasury Stock Retained Earnings (Accumulated Deficit) Notes DueFrom Stockholders Accumulated Other Comprehensive Loss Total Balance, October 1, 2003 $ 3,037 $ 262 $ 232,741 $ (76,459 ) $ 38,129 $ (1,508 ) $ (60,687 ) $ 135,515 Effect of restatement - 624 - - 624 Restated balance, October 1, 2003 3,037 262 232,741 (76,459 ) 38,753 (1,508 ) (60,687 ) 136,139 Comprehensive income: Restated net earnings - 2,231 - - 2,231 Cumulative translation adjustment - 517 517 Change in fair market value of cash flow hedges - 105 105 Excess of additional pension liability over unrecognized prior service cost - (1,811 ) (1,811 ) Net unrealized holding changes on available-for-sale securities - 1,242 1,242 Total restated comprehensive income 2,284 Proceeds from stockholders loan repayments - 447 - 447 Proceeds received from stock options exercised 1 - 25 - 26 Restated balance, September 30, 2004 3,038 262 232,766 (76,459 ) 40,984 (1,061 ) (60,634 ) 138,896 Comprehensive income (loss): Restated net loss - (19,365 ) - - (19,365 ) Cumulative translation adjustment - (1,366 ) (1,366 ) Change in fair market value of cash flow hedges - 114 114 Excess of additional pension liability over unrecognized prior service cost - (7,457 ) (7,457 ) Net unrealized holding changes onavailable-for-sale securities - (235 ) (235 ) Total restated comprehensiveloss (28,309 ) Proceeds received from deferred compensation units exercised 9 - (309 ) 300 - Purchase of treasury shares - - - (193 ) - - - (193 ) Proceeds from stockholders loan repayments - 952 - 952 Restated balance, September 30, 2005 3,047 262 232,457 (76,352 ) 21,619 (109 ) (69,578 ) 111,346 Comprehensive income (loss): Net loss - (37,299 ) - - (37,299 ) Cumulative translation adjustment - 2,591 2,591 Change in fair market value of cash flow hedges - 298 298 Excess of additional pension liability over unrecognized prior service cost - 8,051 8,051 Net unrealized holding changes onavailable-for-sale securities - 3,810 3,810 Total comprehensiveloss (22,549 ) Compensation expense from stock options - - 155 - 155 Proceeds from stockholders loan repayments - 66 - 66 Balance, September 30, 2006 $ 3,047 $ 262 $ 232,612 $ (76,352 ) $ (15,680 ) $ (43 ) $ (54,828 ) $ 89,018 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 37 THE FAIRCHILD CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Years Ended September 30, 2006 2005 2004 Restated Restated Cash flows from operating activities: Net earnings (loss) $ (37,299 ) $ (19,365 ) $ 2,231 Depreciation and amortization 7,523 7,873 5,011 Deferred loan fee amortization 1,138 1,329 412 Gain on sale of property, plant, and equipment, net (8 ) (645 ) (39 ) Compensation expense from stock options 155 - - Equity in loss of affiliates, net of distributions 43 487 300 Unrealized holding gain on interest rate contract (836 ) (5,942 ) (4,924 ) Loss from impairments - 2,894 1,206 Realized gain from sale and impairment of investments (1,812 ) (7,022 ) (4,263 ) Change in trading securities (33,048 ) 8,097 32,518 Change in accounts receivable 1,798 9,975 (16,805 ) Change in inventories (15,862 ) 4,456 (16,520 ) Change in prepaid expenses and other current assets (2,673 ) 513 (3,613 ) Change in other non-current assets 5,053 978 (19,956 ) Change in accounts payable, accrued liabilities and other long-term liabilities 15,970 (8,226 ) 9,219 Non-cash charges and working capital changes of discontinued operations (11,915 ) (8,462 ) 2,122 Net cash used for operating activities (71,773 ) (13,060 ) (13,101 ) Cash flows from investing activities: Purchase of property, plant and equipment (7,777 ) (11,668 ) (12,260 ) Proceeds from sale of plant, property and equipment 61 10,502 4,264 Change in available-for-sale investment securities, net 4,239 9,532 (18,577 ) Equity investment in affiliates - (400 ) - Acquisitions, net of cash acquired - - (75,495 ) Net proceeds received from the sale of discontinued operations 54,561 18,500 5,736 Changes in notes receivable 4,001 963 152 Investing activities of discontinued operations (98 ) (627 ) (1,104 ) Net cash provided by (used for) investing activities 54,987 26,802 (97,284 ) Cash flows from financing activities: Proceeds from issuance of debt 50,068 29,894 171,493 Debt repayments (30,589 ) (43,395 ) (103,507 ) Issuance of Class A common stock - - 26 Purchase of treasury stock - (193 ) - Payment of financing fees (2,403 ) (377 ) (3,246 ) Proceeds from stockholder loan repayments 66 952 447 Payment of interest rate contract (4,310 ) - - Financing activities of discontinued operations (504 ) (688 ) 51,409 Net cash provided by (used for) financing activities 12,328 (13,807 ) 116,622 Net change in cash and cash equivalents (4,458 ) (65 ) 6,237 Effect of exchange rate changes on cash 417 (202 ) 11 Cash and cash equivalents, beginning of the period 12,582 12,849 6,601 Cash and cash equivalents, end of the period $ 8,541 $ 12,582 $ 12,849 The accompanying Notes to Consolidated Financial Statements are an integral part of these statements. 38 THE FAIRCHILD CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: General: All references in the notes to the consolidated financial statements to the terms ‘‘we,’’ ‘‘our,’’ ‘‘us,’’ the ‘‘Company’’ and ‘‘Fairchild’’ refer to The Fairchild Corporation and its subsidiaries. Corporate Structure: The Fairchild Corporation was incorporated in October 1969, under the laws of the State of Delaware. We have 100% ownership interests, directly and indirectly, in Fairchild Holding Corp. and Banner Aerospace Holding Company I, Inc. Effective November 1, 2003 and January 2, 2004, Fairchild Holding Corp. acquired ownership interests in Hein Gericke, PoloExpress, and Fairchild Sports USA. Our principal operations are conducted through these entities. Our consolidated financial statements present the results of our former fastener business, Airport Plaza shopping center, Royal Oaks landfill, Fairchild Aerostructures, and APS as discontinued operations. Nature of Business Operations: Our business consists of three segments: PoloExpress; Hein Gericke; and Aerospace.Our PoloExpress and Hein Gericke segments are engaged in the design and retail sale of protective clothing, helmets and technical accessories for motorcyclists in Europe and our Hein Gericke segment is also engaged in the design, licensing, and distribution of such apparel in the United States.Our Aerospace segment stocks a wide variety of aircraft parts and distributes them to commercial airlines, and air cargo carriers, fixed-base operators, corporate aircraft operators and other aerospace companies worldwide. Fiscal Year: Our fiscal year ends September 30.All references herein to “2006”, “2005”, or “2004” mean the fiscal years ended September 30, respectively. Basis of Presentation: The accompanying consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) and include our accounts and all of the accounts of our subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation.Certain amounts in our prior years' consolidated financial statements have been reclassified to conform to the 2006 presentation. As more fully discussed in Note 2, the 2005 and 2004 consolidated financial statements presented herein have been restated. Liquidity: The Company has experienced losses from operations and negative operating cash flows in each of the years for the three years ended September 30, 2006.Although the Company believes its financial resources are sufficient to fund its operations and other contractual obligations in the near term, our cash needs could be substantially higher than projected. The Company believes it has sufficient financial flexibility to meet the near term liquidity needs, including the potential to refinance existing debt, borrow additional funds, sell non-core assets, or reduce operational cash disbursements. However, external factors could impact our ability to execute these alternatives. Revenue Recognition: Revenues in our PoloExpress and Hein Gericke segments are recognized immediately upon the sale of merchandise by our retail stores. Sales and related costs in our Aerospace segment are recognized on shipment of products and/or performance of services, when collection is probable. Shipping and handling amounts billed to customers are classified as revenues. Shipping and Handling Costs: Shipping and handling costs are expensed as incurred and included in cost of goods sold. Concentration of Credit Risk: Financial instruments that potentially subject us to a concentration of credit risk consist principally of cash, cash equivalents, and trade receivables. We sell approximately 26% of our products throughout the world to a large number of customers, primarily in the aerospace industry. To reduce credit risk, we perform ongoing credit evaluations of our customers’ financial condition. Generally, we do not require collateral. We invest available cash in money market securities of financial institutions with high credit ratings and United States treasury securities. We also invest restricted funds in longer term opportunities, which we believe will result in better rates of return. Investment portfolios are subject to fluctuations in market value. Cash Equivalents/Statements of Cash Flows: For purposes of the Statements of Cash Flows, we consider all highly liquid investments with original maturity dates of three months or less as cash equivalents. Cash is invested in short-term treasury bills and certificates of deposit. Total net cash disbursements made by us for income taxes and interest expense were as follows: (In thousands) 2006 2005 2004 Interest $ 10,131 $ 13,488 $ 12,052 Income taxes 260 520 263 39 Restricted Cash and Investments: On September 30, 2006 and September 30, 2005, we had restricted investments of $67.0 million and $64.4 million, respectively, all of which are maintained as collateral for certain debt facilities, our interest rate contract, environmental matters, and escrow arrangements. The restricted funds are invested in money market funds, equity securities, U.S. government securities, or high investment grade corporate bonds. Restricted cash and investments are classified as short-term and long-term investments on September 30, 2006 and 2005 depending upon the length of the restriction period and are classified as available-for-sale securities. Investments: Management determines the appropriate classification of our investments at the time of acquisition and reevaluates such determination at each balance sheet date.Cash equivalents and investments consist primarily of money market accounts, investments in United States government securities, investment grade corporate bonds, credit derivative obligations, and equity securities.Investments in common stock of public corporations are recorded at fair market value and classified as trading securities or available-for-sale securities.Investments in credit derivative obligations, characterized as other securities, are recorded at fair market value and classified as available-for-sale securities. Other long-term investments do not have readily determinable fair values and consist primarily of investments in preferred and common shares of private companies and limited partnerships. Available-for-sale securities are carried at fair value, with unrealized holding gains and losses, net of tax, reported as a separate component of stockholders' equity, except to the extent that unrealized losses are deemed to be other than temporary, in which case such unrealized losses are reflected in earnings.Trading securities are carried at fair value, with unrealized holding gains and losses included in investment income.Investments in equity securities and limited partnerships that do not have readily determinable fair values are stated at cost and are categorized as other investments. Realized gains and losses are determined using the specific identification method based on the trade date of a transaction.Interest on government and corporate obligations are accrued at the balance sheet date. Investments in companies in which ownership interests range from 20 to 50 percent are accounted for using the equity method. Accounts Receivable: Accounts receivable is stated at the amount we expect to collect. We provide an allowance for doubtful accounts equal to the estimated uncollectible amounts. Our estimate is based on historical collection experience and a review of the current status of trade accounts receivable. Account balances are charged against the allowance after collection efforts have been exhausted and the potential recovery is considered remote. It is reasonably possible that our estimate of allowance for doubtful accounts will change in the future. Changes in the allowance for doubtful accounts are as follows: (In thousands) 2006 2005 2004 Beginning balance $ 2,679 $ 2,775 $ 1,221 From acquired companies - - 1,983 Charges to cost and expenses 1,002 629 48 Charges to other accounts (a) 41 (183 ) 161 Amounts written off (2,639 ) (542 ) (638 ) Ending balance $ 1,083 $ 2,679 $ 2,775 (a) Represent recoveries of amounts written off in prior periods and foreign currency translation adjustments. 40 Inventories: Inventories, all of which are finished goods, are stated at the lower of cost or market. Cost is determined using the first-in, first-out ("FIFO") method. Market is determined based on net realizable value. Appropriate consideration is given to obsolescence, excess quantities, and other factors in evaluating net realizable value. Changes in the reserve for obsolescence are as follows: (In thousands) 2006 2005 2004 Beginning balance $ 15,118 $ 13,681 $ 7,765 From acquired companies - - 2,107 Charges to cost and expenses 768 3,378 4,320 Charges to other accounts (a) 196 (616 ) 155 Amounts written off (859 ) (1,325 ) (666 ) Ending balance $ 15,223 $ 15,118 $ 13,681 (a) Represent recoveries of amounts written off in prior periods and foreign currency translation adjustments. Properties and Depreciation: The cost of property, plant and equipment is depreciated over the estimated useful lives of the related assets. The cost of leasehold improvements is depreciated over the lesser of the length of the related leases or the estimated useful lives of the assets. Our machinery and equipment is depreciated over a 5 to 10 year range. Depreciation is computed using the straight-line method for financial reporting purposes. Ordinary repairs and maintenance are expensed as incurred and major replacements and improvements are capitalized. Building and improvements are depreciated on a straight-line basis over an estimated useful life of 30 years. Depreciation expense was $7.0 million in fiscal 2006, $7.4 million in fiscal 2005, and $4.5 million in fiscal 2004. Property, plant and equipment consisted of the following: September 30, (In thousands) 2006 2005 Land $ 21,606 $ 21,605 Building and improvements 11,482 11,616 Machinery and equipment 14,866 13,442 Transportation vehicles 7,134 6,471 Furniture and fixtures 24,838 19,237 Construction in progress 3,761 3,550 Property, plant and equipment, at cost 83,687 75,921 Less: Accumulated depreciation 24,989 18,453 Net property, plant and equipment $ 58,698 $ 57,468 Leases: We recognize rental income and rental expense on a straight-line basis over the minimum contractual lease term. Lease incentives, if any, including free rent are also recognized on a straight line basis. Goodwill and Intangible Assets: Goodwill and intangible assets deemed to have an indefinite life are tested for impairment annually, or immediately if conditions indicate that such an impairment could exist. We allocated to goodwill and intangible assets $36.0 million, as restated, of our purchase price associated with our fiscal 2004 acquisition of Hein Gericke, PoloExpress and Fairchild Sports USA. Approximately $33.6 million, as restated, of the intangible assets we acquired were determined to have indefinite lives. Acquired finite-lived intangibles are generally amortized on a straight-line basis over two to five years.In 2006, 2005, and 2004, we recognized $0.5 million, $0.6 million, and $0.5 million, respectively, of amortization expense for intangible assets with definite lives. We expect annual amortization expense will be approximately $0.5 million in each of the next two fiscal years. Deferred Loan Costs: Costs incurred in connection with the issuance of debentures and credit facilities are deferred and amortized, using the effective interest method over the term of the agreements. Amortization expense of these loan costs was $1.1 million in 2006, $1.3 million in 2005, and $0.4 million in 2004. Valuation of Long-Lived Assets: We review our long-lived assets for impairment, including property, plant and equipment, and identifiable intangibles with definite lives, whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable.To determine recoverability of our long-lived assets, we evaluate the probability that future undiscounted net cash flows will be greater than the carrying amount of our assets.Impairment is measured based on the difference between the carrying amount of our assets and their estimated fair value. Impairment charges of $2.9 million and $1.2 million were recorded in 2005 and 2004, respectively. Our decision in the fourth quarter of 2005 to no longer provide funds to our landfill development partnership caused impairment recognition of $2.9 million in fiscal 2005. The 2004 impairment charges included $1.2 million to write down the long-lived assets of a limited partnership interest which we are required to consolidate in accordance with Financial Accounting Standards Board Interpretation (“FIN”) No. 46R. The impairment charges in fiscal 2005 and fiscal 2004 were reclassified to Loss from discontinued operations, net as the amounts pertained to businesses we sold. 41 Environmental Liabilities:We recognize environmental cleanup liabilities when a loss is probable and can be reasonably estimatedfor liabilities that are not subject to insurance coverage.We estimate the cost of each environmental cleanup based on consultation with external specialists, based on current law, considering the estimated cost of investigation and remediation required and the likelihood that, where applicable, other potentially responsible parties will be able to fulfill their commitments at the sites where we may be jointly and severally liable.The process of estimating environmental cleanup liabilities is complex and dependent primarily on the nature and extent of historical information and physical data relating to a contaminated site, the complexity of the site, the uncertainty as to what remediation will be required and what technology will be employed therefor, and the outcome of discussions with regulatory agencies and other potentially responsible parties, at multi-party sites.In future periods, new laws or regulations, advances in cleanup technologies and additional information about the ultimate cleanup remediation methodology to be used could significantly change our estimates. Income Taxes: Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates would be recognized in income in the period that includes the enactment date.The Company maintains contingency reserves, including interest and penalties, for potential cash tax assessments made by federal, state and foreign taxing authorities as a component of its income tax expense.These amounts are computed based on the company’s estimate of the tax liability associated with the settlement of various tax issues taken in various tax filings.The Company reassesses existing requirements, establishes new requirements for current year tax positions and releases existing requirements upon settlement of the requirement or expiration of the statute of limitations for a given tax year on a quarterly basis. Other Obligations: We have $31.8 million classified as other long-term liabilities at September 30, 2006, including $13.9 million due to purchase the remaining 7.5% interest in PoloExpress in April 2008. The remaining $17.9 million of other long-term liabilities includes environmental and other liabilities, which do not have specific payment terms or other similar contractual arrangements. Foreign Currency Translation: The financial position and operating results of our foreign operations are consolidated using the local currencies of the countries in which they are located as the functional currency. The balance sheet accounts are translated at exchange rates in effect at the end of the period, and income statement accounts are translated at average exchange rates during the period.The resulting translation gains and losses are included as a separate component of stockholders' equity.Foreign currency transaction gains and losses are included in other (income) expense, net in our statement of operations in the period in which they occur. In 2006 and 2004, we recognized $0.7 million and $1.1 million, respectively, of foreign currency transaction gains. In 2005, we recognized $0.1 million of foreign currency transaction losses. Advertising Expense: We expense the production costs of advertising the first time the advertising takes place, except for direct response advertising. Direct response advertising consists primarily of catalog book production, printing, and postage costs, which is capitalized and amortized over its expected period of future benefits, not to exceed the remainder of the fiscal year when it is incurred. Advertising expense was $15.0 million for 2006, $18.6 million for 2005, and $16.2 million for 2004. Research and Development: Company-sponsored research and development expenditures are expensed as incurred and were insignificant in 2006, 2005, and 2004. Stock-Based Compensation: In December 2004, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 123R,
